Proxy Voting Record Meeting Date Range: 01-Jul-2016 To 30-Jun-2017 All Accounts EMC CORPORATION Security: 268648102 Meeting Type: Special Ticker: EMC Meeting Date: 19-Jul-2016 ISIN US2686481027 Vote Deadline Date: 18-Jul-2016 Agenda 934449768 Management Total Ballot Shares: 410000 Last Vote Date: 14-Jun-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PROPOSAL TO APPROVE THE AGREEMENT For None 410000 0 0 0 AND PLAN OF MERGER, DATED AS OF OCTOBER 12, 2015, AS AMENDED BY THE FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 16, 2016, AS SO AMENDED AND AS IT MAY BE AMENDED FROM TIME TO TIME, REFERRED TO COLLECTIVELY AS THE MERGER AGREEMENT, AMONG DENALI HOLDING (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) 2 PROPOSAL TO APPROVE, ON A NON- For None 410000 0 0 0 BINDING, ADVISORY BASIS, THE COMPENSATION PAYMENTS THAT WILL OR MAY BE PAID BY EMC TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. 3 PROPOSAL TO APPROVE THE For None 410000 0 0 0 ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE MERGER AGREEMENT. ARIAD PHARMACEUTICALS, INC. Security: 04033 A100 Meeting Type: Annual Ticker: ARIA Meeting Date: 21-Jul-2016 ISIN US04033 A1007 Vote Deadline Date: 20-Jul-2016 Agenda 934445330 Management Total Ballot Shares: 1200000 Last Vote Date: 14-Jun-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO ADOPT AN AMENDMENT TO OUR For None 1200000 0 0 0 RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. 2 TO ELECT CLASS 1 DIRECTOR TO SERVE ON For None 1200000 0 0 0 OUR BOARD OF DIRECTORS: ALEXANDER J. DENNER, PH.D. 3 TO APPROVE, ON AN ADVISORY BASIS, THE For None 1200000 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. 4 TO RATIFY THE APPOINTMENT OF DELOITTE For None 1200000 0 0 0 & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. VODAFONE GROUP PLC Security: 92857 W308 Meeting Type: Annual Ticker: VOD Meeting Date: 29-Jul-2016 ISIN US92857 W3088 Vote Deadline Date: 22-Jul-2016 Agenda 934454947 Management Total Ballot Shares: 683852 Last Vote Date: 28-Jun-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RECEIVE THE COMPANY'S ACCOUNTS, For None 683852 0 0 0 THE STRATEGIC REPORT AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2016 2 TO RE-ELECT GERARD KLEISTERLEE AS A For None 683852 0 0 0 DIRECTOR 3 TO RE-ELECT VITTORIO COLAO AS A For None 683852 0 0 0 DIRECTOR 4 TO RE-ELECT NICK READ AS A DIRECTOR For None 683852 0 0 0 5 TO RE-ELECT SIR CRISPIN DAVIS AS A For None 683852 0 0 0 DIRECTOR 6 TO RE-ELECT DR MATHIAS DOPFNER AS A For None 683852 0 0 0 DIRECTOR 7 TO RE-ELECT DAME CLARA FURSE AS A For None 683852 0 0 0 DIRECTOR 8 TO RE-ELECT VALERIE GOODING AS A For None 683852 0 0 0 DIRECTOR 9 TO RE-ELECT RENEE JAMES AS A DIRECTOR For None 683852 0 0 0 10 TO RE-ELECT SAMUEL JONAH AS A For None 683852 0 0 0 DIRECTOR 11 TO RE-ELECT NICK LAND AS A DIRECTOR For None 683852 0 0 0 12 TO ELECT DAVID NISH AS A DIRECTOR IN For None 683852 0 0 0 ACCORDANCE WITH THE COMPANY'S ARTICLES OF ASSOCIATION 13 TO RE-ELECT PHILIP YEA AS A DIRECTOR For None 683852 0 0 0 14 TO DECLARE A FINAL DIVIDEND OF 7.77 For None 683852 0 0 0 PENCE PER ORDINARY SHARE FOR THE YEAR ENDED 31 MARCH 2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 TO APPROVE THE REMUNERATION REPORT For None 683852 0 0 0 OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2016 16 TO REAPPOINT PRICEWATERHOUSE For None 683852 0 0 0 COOPERS LLP AS THE COMPANY'S AUDITOR UNTIL THE END OF THE NEXT GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY 17 TO AUTHORISE THE AUDIT AND RISK For None 683852 0 0 0 COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR 18 TO AUTHORISE THE DIRECTORS TO ALLOT For None 683852 0 0 0 SHARES 19 TO AUTHORISE THE DIRECTORS TO DIS- For None 683852 0 0 0 APPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) 20 TO AUTHORISE THE DIRECTORS TO DIS- For None 683852 0 0 0 APPLY PRE-EMPTION RIGHTS UP TO A FURTHER 5 PER CENT FOR THE PURPOSES OF FINANCING AN ACQUISITION OR OTHER CAPITAL INVESTMENT (SPECIAL RESOLUTION) 21 TO AUTHORISE THE COMPANY TO For None 683852 0 0 0 PURCHASE ITS OWN SHARES (SPECIAL RESOLUTION) 22 TO AUTHORISE POLITICAL DONATIONS AND For None 683852 0 0 0 EXPENDITURE 23 TO AUTHORISE THE COMPANY TO CALL For None 683852 0 0 0 GENERAL MEETINGS (OTHER THAN AGMS) ON 14 CLEAR DAYS' NOTICE (SPECIAL RESOLUTION) LIBERTY INTERACTIVE CORPORATION Security: 53071 M880 Meeting Type: Annual Ticker: LVNTA Meeting Date: 23-Aug-2016 ISIN US53071 M8800 Vote Deadline Date: 22-Aug-2016 Agenda 934458882 Management Total Ballot Shares: 299300 Last Vote Date: 13-Jul-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 JOHN C. MALONE 299300 0 0 0 2 M. IAN G. GILCHRIST 299300 0 0 0 3 MARK C. VADON 299300 0 0 0 4 ANDREA L. WONG 299300 0 0 0 2 A PROPOSAL TO RATIFY THE SELECTION OF For None 299300 0 0 0 KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 3 A PROPOSAL TO ADOPT THE LIBERTY For None 299300 0 0 0 INTERACTIVE CORPORATION 2016 OMNIBUS INCENTIVE PLAN. DIAGEO PLC Security: 25243 Q205 Meeting Type: Annual Ticker: DEO Meeting Date: 21-Sep-2016 ISIN US25243 Q2057 Vote Deadline Date: 13-Sep-2016 Agenda 934471703 Management Total Ballot Shares: 182400 Last Vote Date: 22-Aug-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 REPORT AND ACCOUNTS 2016. For None 182400 0 0 0 2 DIRECTORS' REMUNERATION REPORT 2016. For None 182400 0 0 0 3 DECLARATION OF FINAL DIVIDEND. For None 182400 0 0 0 4 RE-ELECTION OF PB BRUZELIUS AS A For None 182400 0 0 0 DIRECTOR. (AUDIT, NOMINATION, REMUNERATION) 5 RE-ELECTION OF LORD DAVIES AS A For None 182400 0 0 0 DIRECTOR. (AUDIT, NOMINATION, REMUNERATION, CHAIRMAN OF COMMITTEE) 6 RE-ELECTION OF HO KWONPING AS A For None 182400 0 0 0 DIRECTOR. (AUDIT, NOMINATION, REMUNERATION) 7 RE-ELECTION OF BD HOLDEN AS A For None 182400 0 0 0 DIRECTOR. (AUDIT, NOMINATION, REMUNERATION) 8 RE-ELECTION OF DR FB HUMER AS A For None 182400 0 0 0 DIRECTOR. (NOMINATION, CHAIRMAN OF COMMITTEE) 9 RE-ELECTION OF NS MENDELSOHN AS A For None 182400 0 0 0 DIRECTOR. (AUDIT, NOMINATION, REMUNERATION) 10 RE-ELECTION OF IM MENEZES AS A For None 182400 0 0 0 DIRECTOR. (EXECUTIVE, CHAIRMAN OF COMMITTEE) 11 RE-ELECTION OF PG SCOTT AS A DIRECTOR. For None 182400 0 0 0 (AUDIT, CHAIRMAN OF COMMITTEE, NOMINATION, REMUNERATION) Item Proposal Recommendation Default Vote For Against Abstain Take No Action 12 RE-ELECTION OF AJH STEWART AS A For None 182400 0 0 0 DIRECTOR. (AUDIT, NOMINATION, REMUNERATION) 13 ELECTION OF J FERRAN AS A DIRECTOR. For None 182400 0 0 0 (AUDIT, NOMINATION, REMUNERATION) 14 ELECTION OF KA MIKELLS AS A DIRECTOR. For None 182400 0 0 0 (EXECUTIVE) 15 ELECTION OF EN WALMSLEY AS A For None 182400 0 0 0 DIRECTOR. (AUDIT, NOMINATION, REMUNERATION) 16 RE-APPOINTMENT OF AUDITOR. For None 182400 0 0 0 17 REMUNERATION OF AUDITOR. For None 182400 0 0 0 18 AUTHORITY TO ALLOT SHARES. For None 182400 0 0 0 19 DISAPPLICATION OF PRE-EMPTION RIGHTS. For None 182400 0 0 0 20 AUTHORITY TO PURCHASE OWN ORDINARY For None 182400 0 0 0 SHARES AT 28 101/108 PENCE (THE "ORDINARY SHARES"). 21 AUTHORITY TO MAKE POLITICAL DONATIONS For None 182400 0 0 0 AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. LIBERTY INTERACTIVE CORPORATION Security: 53071 M880 Meeting Type: Special Ticker: LVNTA Meeting Date: 01-Nov-2016 ISIN US53071 M8800 Vote Deadline Date: 31-Oct-2016 Agenda 934488152 Management Total Ballot Shares: 309665 Last Vote Date: 19-Oct-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 A PROPOSAL TO APPROVE THE For None 309665 0 0 0 REDEMPTION BY LIBERTY INTERACTIVE CORPORATION OF A PORTION OF THE OUTSTANDING SHARES OF LIBERTY VENTURES COMMON STOCK FOR ALL OF THE OUTSTANDING SHARES OF LIBERTY EXPEDIA HOLDINGS, INC., WHICH WOULD HOLD LIBERTY INTERACTIVE CORPORATION'S OWNERSHIP AND VOTING INTERESTS IN (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 2 A PROPOSAL TO AUTHORIZE THE For None 309665 0 0 0 ADJOURNMENT OF THE SPECIAL MEETING BY LIBERTY INTERACTIVE CORPORATION TO PERMIT FURTHER SOLICITATION OF PROXIES, IF NECESSARY OR APPROPRIATE, IF SUFFICIENT VOTES ARE NOT REPRESENTED AT THE SPECIAL MEETING TO APPROVE THE OTHER PROPOSAL TO BE PRESENTED AT THE SPECIAL MEETING. MICROSOFT CORPORATION Security: 594918104 Meeting Type: Annual Ticker: MSFT Meeting Date: 30-Nov-2016 ISIN US5949181045 Vote Deadline Date: 29-Nov-2016 Agenda 934491224 Management Total Ballot Shares: 680686 Last Vote Date: 31-Oct-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WILLIAM H. GATES, III For None 680686 0 0 0 2 ELECTION OF DIRECTOR: TERI L. LIST-STOLL For None 680686 0 0 0 3 ELECTION OF DIRECTOR: G. MASON MORFIT For None 680686 0 0 0 4 ELECTION OF DIRECTOR: SATYA NADELLA For None 680686 0 0 0 5 ELECTION OF DIRECTOR: CHARLES H. NOSKI For None 680686 0 0 0 6 ELECTION OF DIRECTOR: HELMUT PANKE For None 680686 0 0 0 7 ELECTION OF DIRECTOR: SANDRA E. For None 680686 0 0 0 PETERSON 8 ELECTION OF DIRECTOR: CHARLES W. For None 680686 0 0 0 SCHARF 9 ELECTION OF DIRECTOR: JOHN W. STANTON For None 680686 0 0 0 10 ELECTION OF DIRECTOR: JOHN W. For None 680686 0 0 0 THOMPSON 11 ELECTION OF DIRECTOR: PADMASREE For None 680686 0 0 0 WARRIOR 12 ADVISORY VOTE TO APPROVE NAMED For None 680686 0 0 0 EXECUTIVE OFFICER COMPENSATION 13 RATIFICATION OF DELOITTE & TOUCHE LLP For None 680686 0 0 0 AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2017 14 APPROVAL OF AMENDMENT TO OUR For None 680686 0 0 0 AMENDED AND RESTATED ARTICLES OF INCORPORATION 15 APPROVAL OF FRENCH SUB PLAN UNDER For None 680686 0 0 0 THE 2 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 SHAREHOLDER PROPOSAL - REQUESTING Against None 0 680686 0 0 CERTAIN PROXY ACCESS BYLAW AMENDMENTS CISCO SYSTEMS Security: 17275 R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 12-Dec-2016 ISIN US17275 R1023 Vote Deadline Date: 09-Dec-2016 Agenda 934494357 Management Total Ballot Shares: 790000 Last Vote Date: 31-Oct-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROL A. BARTZ For None 790000 0 0 0 2 ELECTION OF DIRECTOR: M. MICHELE For None 790000 0 0 0 BURNS 3 ELECTION OF DIRECTOR: MICHAEL D. For None 790000 0 0 0 CAPELLAS 4 ELECTION OF DIRECTOR: JOHN T. For None 790000 0 0 0 CHAMBERS 5 ELECTION OF DIRECTOR: AMY L. CHANG For None 790000 0 0 0 6 ELECTION OF DIRECTOR: DR. JOHN L. For None 790000 0 0 0 HENNESSY 7 ELECTION OF DIRECTOR: DR. KRISTINA M. For None 790000 0 0 0 JOHNSON 8 ELECTION OF DIRECTOR: RODERICK C. For None 790000 0 0 0 MCGEARY 9 ELECTION OF DIRECTOR: CHARLES H. For None 790000 0 0 0 ROBBINS 10 ELECTION OF DIRECTOR: ARUN SARIN For None 790000 0 0 0 11 ELECTION OF DIRECTOR: STEVEN M. WEST For None 790000 0 0 0 12 APPROVAL, ON AN ADVISORY BASIS, OF For None 790000 0 0 0 EXECUTIVE COMPENSATION. 13 RATIFICATION OF For None 790000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2017. 14 APPROVAL TO REQUEST AN ANNUAL Against None 0 790000 0 0 REPORT RELATING TO CISCO'S LOBBYING POLICIES, PROCEDURES AND ACTIVITIES. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 APPROVAL TO REQUEST A REPORT Against None 0 790000 0 0 DISCLOSING CERTAIN EMPLOYMENT DATA RELATING TO CISCO'S ARAB AND NON-ARAB EMPLOYEES IN ISRAEL-PALESTINE FOR EACH OF THE PAST THREE YEARS. 16 APPROVAL TO REQUEST THE BOARD TO Against None 0 790000 0 0 FORM A COMMITTEE TO REASSESS POLICIES AND CRITERIA FOR DECISIONS WITH RESPECT TO CISCO'S BUSINESS INVOLVEMENTS WITH ISRAEL'S SETTLEMENTS. COSTCO WHOLESALE CORPORATION Security: 22160 K105 Meeting Type: Annual Ticker: COST Meeting Date: 26-Jan-2017 ISIN US22160 K1051 Vote Deadline Date: 25-Jan-2017 Agenda 934514072 Management Total Ballot Shares: 168781 Last Vote Date: 20-Dec-2016 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 SUSAN L. DECKER 168781 0 0 0 2 RICHARD A. GALANTI 168781 0 0 0 3 JOHN W. MEISENBACH 168781 0 0 0 4 CHARLES T. MUNGER 168781 0 0 0 2 RATIFICATION OF SELECTION OF For None 168781 0 0 0 INDEPENDENT AUDITORS. 3 APPROVAL, ON AN ADVISORY BASIS, OF For None 168781 0 0 0 EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 4 APPROVAL, ON AN ADVISORY BASIS, OF THE 1 Year None 168781 0 0 0 0 FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. APPLE INC. Security: 037833100 Meeting Type: Annual Ticker: AAPL Meeting Date: 28-Feb-2017 ISIN US0378331005 Vote Deadline Date: 27-Feb-2017 Agenda 934520556 Management Total Ballot Shares: 124000 Last Vote Date: 09-Jan-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES BELL For None 124000 0 0 0 2 ELECTION OF DIRECTOR: TIM COOK For None 124000 0 0 0 3 ELECTION OF DIRECTOR: AL GORE For None 124000 0 0 0 4 ELECTION OF DIRECTOR: BOB IGER For None 124000 0 0 0 5 ELECTION OF DIRECTOR: ANDREA JUNG For None 124000 0 0 0 6 ELECTION OF DIRECTOR: ART LEVINSON For None 124000 0 0 0 7 ELECTION OF DIRECTOR: RON SUGAR For None 124000 0 0 0 8 ELECTION OF DIRECTOR: SUE WAGNER For None 124000 0 0 0 9 RATIFICATION OF THE APPOINTMENT OF For None 124000 0 0 0 ERNST & YOUNG LLP AS APPLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017 10 ADVISORY VOTE TO APPROVE EXECUTIVE For None 124000 0 0 0 COMPENSATION Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 11 ADVISORY VOTE ON THE FREQUENCY OF 1 Year None 124000 0 0 0 0 SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION Item Proposal Recommendation Default Vote For Against Abstain Take No Action 12 A SHAREHOLDER PROPOSAL ENTITLED Against None 0 124000 0 0 "CHARITABLE GIVING - RECIPIENTS, INTENTS AND BENEFITS" 13 A SHAREHOLDER PROPOSAL REGARDING Against None 0 124000 0 0 DIVERSITY AMONG OUR SENIOR MANAGEMENT AND BOARD OF DIRECTORS Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 A SHAREHOLDER PROPOSAL ENTITLED Against None 0 124000 0 0 "SHAREHOLDER PROXY ACCESS AMENDMENTS" 15 A SHAREHOLDER PROPOSAL ENTITLED Against None 0 124000 0 0 "EXECUTIVE COMPENSATION REFORM" 16 A SHAREHOLDER PROPOSAL ENTITLED Against None 0 124000 0 0 "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" QUALCOMM INCORPORATED Security: 747525103 Meeting Type: Annual Ticker: QCOM Meeting Date: 07-Mar-2017 ISIN US7475251036 Vote Deadline Date: 06-Mar-2017 Agenda 934522435 Management Total Ballot Shares: 341200 Last Vote Date: 23-Jan-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BARBARA T. For None 341200 0 0 0 ALEXANDER 2 ELECTION OF DIRECTOR: JEFFREY W. For None 341200 0 0 0 HENDERSON 3 ELECTION OF DIRECTOR: THOMAS W. For None 341200 0 0 0 HORTON 4 ELECTION OF DIRECTOR: PAUL E. JACOBS For None 341200 0 0 0 5 ELECTION OF DIRECTOR: ANN M. For None 341200 0 0 0 LIVERMORE 6 ELECTION OF DIRECTOR: HARISH MANWANI For None 341200 0 0 0 7 ELECTION OF DIRECTOR: MARK D. For None 341200 0 0 0 MCLAUGHLIN 8 ELECTION OF DIRECTOR: STEVE For None 341200 0 0 0 MOLLENKOPF 9 ELECTION OF DIRECTOR: CLARK T. RANDT, For None 341200 0 0 0 JR. 10 ELECTION OF DIRECTOR: FRANCISCO ROS For None 341200 0 0 0 11 ELECTION OF DIRECTOR: ANTHONY J. For None 341200 0 0 0 VINCIQUERRA 12 RATIFICATION OF THE SELECTION OF For None 341200 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 24, 2017. 13 APPROVAL, ON AN ADVISORY BASIS, OF OUR For None 341200 0 0 0 EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 STOCKHOLDER PROPOSAL TO AMEND THE Against None 0 341200 0 0 PROXY ACCESS PROVISION OF OUR AMENDED AND RESTATED BYLAWS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. APPLIED MATERIALS, INC. Security: 038222105 Meeting Type: Annual Ticker: AMAT Meeting Date: 09-Mar-2017 ISIN US0382221051 Vote Deadline Date: 08-Mar-2017 Agenda 934525087 Management Total Ballot Shares: 300000 Last Vote Date: 27-Jan-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JUDY BRUNER For None 300000 0 0 0 2 ELECTION OF DIRECTOR: XUN (ERIC) CHEN For None 300000 0 0 0 3 ELECTION OF DIRECTOR: AART J. DE GEUS For None 300000 0 0 0 4 ELECTION OF DIRECTOR: GARY E. For None 300000 0 0 0 DICKERSON 5 ELECTION OF DIRECTOR: STEPHEN R. For None 300000 0 0 0 FORREST 6 ELECTION OF DIRECTOR: THOMAS J. For None 300000 0 0 0 IANNOTTI 7 ELECTION OF DIRECTOR: ALEXANDER A. For None 300000 0 0 0 KARSNER 8 ELECTION OF DIRECTOR: ADRIANNA C. MA For None 300000 0 0 0 9 ELECTION OF DIRECTOR: DENNIS D. POWELL For None 300000 0 0 0 10 APPROVAL, ON AN ADVISORY BASIS, OF THE For None 300000 0 0 0 COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS FOR FISCAL YEAR 2016. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 11 APPROVAL, ON AN ADVISORY BASIS, OF THE 1 Year None 300000 0 0 0 0 FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 12 APPROVAL OF THE MATERIAL TERMS OF For None 300000 0 0 0 THE PERFORMANCE GOALS FOR PURPOSES OF SECTION 162(M) AND AN ANNUAL LIMIT ON AWARDS TO NON-EMPLOYEE DIRECTORS UNDER THE AMENDED AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. 13 APPROVAL OF THE MATERIAL TERMS OF For None 300000 0 0 0 THE PERFORMANCE GOALS FOR PURPOSES OF SECTION 162(M) UNDER THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. 14 RATIFICATION OF THE APPOINTMENT OF For None 300000 0 0 0 KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2017. M&T BANK CORPORATION Security: 55261 F104 Meeting Type: Annual Ticker: MTB Meeting Date: 18-Apr-2017 ISIN US55261 F1049 Vote Deadline Date: 17-Apr-2017 Agenda 934543352 Management Total Ballot Shares: 115000 Last Vote Date: 15-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 BRENT D. BAIRD 115000 0 0 0 2 C. ANGELA BONTEMPO 115000 0 0 0 3 ROBERT T. BRADY 115000 0 0 0 4 T. J . CUNNINGHAM III 115000 0 0 0 5 GARY N. GEISEL 115000 0 0 0 6 RICHARD A. GROSSI 115000 0 0 0 7 JOHN D. HAWKE, JR. 115000 0 0 0 8 NEWTON P.S. MERRILL 115000 0 0 0 9 MELINDA R. RICH 115000 0 0 0 10 ROBERT E. SADLER, JR. 115000 0 0 0 11 DENIS J. SALAMONE 115000 0 0 0 12 DAVID S. SCHARFSTEIN 115000 0 0 0 13 HERBERT L. WASHINGTON 115000 0 0 0 14 ROBERT G. WILMERS 115000 0 0 0 Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 2 TO RECOMMEND THE FREQUENCY OF 1 Year None 115000 0 0 0 0 FUTURE ADVISORY VOTES ON THE COMPENSATION OF M&T BANK CORPORATION'S NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 3 TO APPROVE THE COMPENSATION OF M&T For None 115000 0 0 0 BANK CORPORATION'S NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 TO RATIFY THE APPOINTMENT OF For None 115000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2017. UNITED TECHNOLOGIES CORPORATION Security: 913017109 Meeting Type: Annual Ticker: UTX Meeting Date: 24-Apr-2017 ISIN US9130171096 Vote Deadline Date: 21-Apr-2017 Agenda 934541548 Management Total Ballot Shares: 190000 Last Vote Date: 15-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LLOYD J. AUSTIN III For None 190000 0 0 0 2 ELECTION OF DIRECTOR: DIANE M. BRYANT For None 190000 0 0 0 3 ELECTION OF DIRECTOR: JOHN V. FARACI For None 190000 0 0 0 4 ELECTION OF DIRECTOR: JEAN-PIERRE For None 190000 0 0 0 GARNIER 5 ELECTION OF DIRECTOR: GREGORY J. For None 190000 0 0 0 HAYES 6 ELECTION OF DIRECTOR: EDWARD A. For None 190000 0 0 0 KANGAS 7 ELECTION OF DIRECTOR: ELLEN J. KULLMAN For None 190000 0 0 0 8 ELECTION OF DIRECTOR: MARSHALL O. For None 190000 0 0 0 LARSEN 9 ELECTION OF DIRECTOR: HAROLD MCGRAW For None 190000 0 0 0 III 10 ELECTION OF DIRECTOR: FREDRIC G. For None 190000 0 0 0 REYNOLDS 11 ELECTION OF DIRECTOR: BRIAN C. ROGERS For None 190000 0 0 0 12 ELECTION OF DIRECTOR: CHRISTINE TODD For None 190000 0 0 0 WHITMAN 13 APPOINTMENT OF For None 190000 0 0 0 PRICEWATERHOUSECOOPERS LLP TO SERVE AS INDEPENDENT AUDITOR FOR 2017. 14 ADVISORY VOTE TO APPROVE NAMED For None 190000 0 0 0 EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 ADVISORY VOTE ON THE FREQUENCY OF 1 Year None 190000 0 0 0 0 SHAREOWNER VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. CHARTER COMMUNICATIONS, INC. Security: 16119 P108 Meeting Type: Annual Ticker: CHTR Meeting Date: 25-Apr-2017 ISIN US16119 P1084 Vote Deadline Date: 24-Apr-2017 Agenda 934544518 Management Total Ballot Shares: 20000 Last Vote Date: 28-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: W. LANCE CONN For None 20000 0 0 0 2 ELECTION OF DIRECTOR: KIM C. GOODMAN For None 20000 0 0 0 3 ELECTION OF DIRECTOR: CRAIG A. For None 20000 0 0 0 JACOBSON 4 ELECTION OF DIRECTOR: GREGORY B. For None 20000 0 0 0 MAFFEI 5 ELECTION OF DIRECTOR: JOHN C. MALONE For None 20000 0 0 0 6 ELECTION OF DIRECTOR: JOHN D. MARKLEY, For None 20000 0 0 0 JR. 7 ELECTION OF DIRECTOR: DAVID C. MERRITT For None 20000 0 0 0 8 ELECTION OF DIRECTOR: STEVEN A. MIRON For None 20000 0 0 0 9 ELECTION OF DIRECTOR: BALAN NAIR For None 20000 0 0 0 10 ELECTION OF DIRECTOR: MICHAEL A. For None 20000 0 0 0 NEWHOUSE 11 ELECTION OF DIRECTOR: MAURICIO RAMOS For None 20000 0 0 0 12 ELECTION OF DIRECTOR: THOMAS M. For None 20000 0 0 0 RUTLEDGE 13 ELECTION OF DIRECTOR: ERIC L. For None 20000 0 0 0 ZINTERHOFER 14 APPROVAL, ON AN ADVISORY BASIS, OF For None 20000 0 0 0 EXECUTIVE COMPENSATION Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 15 AN ADVISORY VOTE ON THE FREQUENCY 3 Years None 0 0 20000 0 0 OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 THE RATIFICATION OF THE APPOINTMENT For None 0 0 0 OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2017 17 STOCKHOLDER PROPOSAL REGARDING Against None 0 0 0 PROXY ACCESS ASML HOLDINGS N.V. Security: N07059210 Meeting Type: Annual Ticker: ASML Meeting Date: 26-Apr-2017 ISIN USN070592100 Vote Deadline Date: 17-Apr-2017 Agenda 934540522 Management Total Ballot Shares: 185850 Last Vote Date: 21-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PROPOSAL TO ADOPT THE FINANCIAL For None 185850 0 0 0 STATEMENTS OF THE COMPANY FOR THE FINANCIAL YEAR 2016, AS PREPARED IN ACCORDANCE WITH DUTCH LAW 2 PROPOSAL TO DISCHARGE THE MEMBERS For None 185850 0 0 0 OF THE BOARD OF MANAGEMENT FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2016 3 PROPOSAL TO DISCHARGE THE MEMBERS For None 185850 0 0 0 OF THE SUPERVISORY BOARD FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2016 4 PROPOSAL TO ADOPT A DIVIDEND OF EUR For None 185850 0 0 0 1.20 PER ORDINARY SHARE 5 PROPOSAL TO ADOPT THE REVISED For None 185850 0 0 0 REMUNERATION POLICY FOR THE BOARD OF MANAGEMENT 6 PROPOSAL TO APPROVE THE NUMBER OF For None 185850 0 0 0 SHARES FOR THE BOARD OF MANAGEMENT 7 PROPOSAL TO APPROVE THE NUMBER OF For None 185850 0 0 0 STOCK OPTIONS AND/OR SHARES FOR EMPLOYEES 8 PROPOSAL TO REAPPOINT MS. P.F.M. For None 185850 0 0 0 (PAULINE) VAN DER MEER MOHR AS MEMBER OF THE SUPERVISORY BOARD 9 PROPOSAL TO REAPPOINT MS. C.M.S. For None 185850 0 0 0 (CARLA) SMITS-NUSTELING AS MEMBER OF THE SUPERVISORY BOARD 10 PROPOSAL TO REAPPOINT MR. D.A. (DOUG) For None 185850 0 0 0 GROSE AS MEMBER OF THE SUPERVISORY BOARD Item Proposal Recommendation Default Vote For Against Abstain Take No Action 11 PROPOSAL TO REAPPOINT MR. W.H. For None 185850 0 0 0 (WOLFGANG) ZIEBART AS MEMBER OF THE SUPERVISORY BOARD 12 PROPOSAL TO ADJUST THE REMUNERATION For None 185850 0 0 0 OF THE SUPERVISORY BOARD 13 PROPOSAL TO APPOINT KPMG For None 185850 0 0 0 ACCOUNTANTS N.V. AS EXTERNAL AUDITOR FOR THE REPORTING YEAR 2018 14 AUTHORIZATION TO ISSUE ORDINARY For None 185850 0 0 0 SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES (5%) 15 AUTHORIZATION TO RESTRICT OR EXCLUDE For None 185850 0 0 0 PRE-EMPTION RIGHTS 16 AUTHORIZATION TO ISSUE SHARES OR For None 185850 0 0 0 GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN CONNECTION WITH OR ON THE OCCASION OF MERGERS, ACQUISITIONS AND/OR (STRATEGIC) ALLIANCES (5%) 17 AUTHORIZATION TO RESTRICT OR EXCLUDE For None 185850 0 0 0 PRE-EMPTION RIGHTS 18 PROPOSALS TO AUTHORIZE THE BOARD OF For None 185850 0 0 0 MANAGEMENT TO ACQUIRE ORDINARY SHARES: AUTHORIZATION TO REPURCHASE ORDINARY SHARES UP TO 10% OF THE ISSUED SHARE CAPITAL 19 PROPOSALS TO AUTHORIZE THE BOARD OF For None 185850 0 0 0 MANAGEMENT TO ACQUIRE ORDINARY SHARES: AUTHORIZATION TO REPURCHASE ADDITIONAL ORDINARY SHARES UP TO 10% OF THE ISSUED SHARE CAPITAL 20 PROPOSAL TO CANCEL ORDINARY SHARES For None 185850 0 0 0 ASML HOLDINGS N.V. Security: N07059210 Meeting Type: Annual Ticker: ASML Meeting Date: 26-Apr-2017 ISIN USN070592100 Vote Deadline Date: 17-Apr-2017 Agenda 934572810 Management Total Ballot Shares: 185850 Last Vote Date: 13-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PROPOSAL TO ADOPT THE FINANCIAL For None 185850 0 0 0 STATEMENTS OF THE COMPANY FOR THE FINANCIAL YEAR 2016, AS PREPARED IN ACCORDANCE WITH DUTCH LAW 2 PROPOSAL TO DISCHARGE THE MEMBERS For None 185850 0 0 0 OF THE BOARD OF MANAGEMENT FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2016 3 PROPOSAL TO DISCHARGE THE MEMBERS For None 185850 0 0 0 OF THE SUPERVISORY BOARD FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2016 4 PROPOSAL TO ADOPT A DIVIDEND OF EUR For None 185850 0 0 0 1.20 PER ORDINARY SHARE 5 PROPOSAL TO ADOPT THE REVISED For None 185850 0 0 0 REMUNERATION POLICY FOR THE BOARD OF MANAGEMENT 6 PROPOSAL TO APPROVE THE NUMBER OF For None 185850 0 0 0 SHARES FOR THE BOARD OF MANAGEMENT 7 PROPOSAL TO APPROVE THE NUMBER OF For None 185850 0 0 0 STOCK OPTIONS AND/OR SHARES FOR EMPLOYEES 8 PROPOSAL TO REAPPOINT MS. P.F.M. For None 185850 0 0 0 (PAULINE) VAN DER MEER MOHR AS MEMBER OF THE SUPERVISORY BOARD 9 PROPOSAL TO REAPPOINT MS. C.M.S. For None 185850 0 0 0 (CARLA) SMITS-NUSTELING AS MEMBER OF THE SUPERVISORY BOARD 10 PROPOSAL TO REAPPOINT MR. D.A. (DOUG) For None 185850 0 0 0 GROSE AS MEMBER OF THE SUPERVISORY BOARD Item Proposal Recommendation Default Vote For Against Abstain Take No Action 11 PROPOSAL TO REAPPOINT MR. W.H. For None 185850 0 0 0 (WOLFGANG) ZIEBART AS MEMBER OF THE SUPERVISORY BOARD 12 PROPOSAL TO ADJUST THE REMUNERATION For None 185850 0 0 0 OF THE SUPERVISORY BOARD 13 PROPOSAL TO APPOINT KPMG For None 185850 0 0 0 ACCOUNTANTS N.V. AS EXTERNAL AUDITOR FOR THE REPORTING YEAR 2018 14 AUTHORIZATION TO ISSUE ORDINARY For None 185850 0 0 0 SHARES OR GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES (5%) 15 AUTHORIZATION TO RESTRICT OR EXCLUDE For None 185850 0 0 0 PRE-EMPTION RIGHTS 16 AUTHORIZATION TO ISSUE SHARES OR For None 185850 0 0 0 GRANT RIGHTS TO SUBSCRIBE FOR ORDINARY SHARES IN CONNECTION WITH OR ON THE OCCASION OF MERGERS, ACQUISITIONS AND/OR (STRATEGIC) ALLIANCES (5%) 17 AUTHORIZATION TO RESTRICT OR EXCLUDE For None 185850 0 0 0 PRE-EMPTION RIGHTS 18 PROPOSALS TO AUTHORIZE THE BOARD OF For None 185850 0 0 0 MANAGEMENT TO ACQUIRE ORDINARY SHARES: AUTHORIZATION TO REPURCHASE ORDINARY SHARES UP TO 10% OF THE ISSUED SHARE CAPITAL 19 PROPOSALS TO AUTHORIZE THE BOARD OF For None 185850 0 0 0 MANAGEMENT TO ACQUIRE ORDINARY SHARES: AUTHORIZATION TO REPURCHASE ADDITIONAL ORDINARY SHARES UP TO 10% OF THE ISSUED SHARE CAPITAL 20 PROPOSAL TO CANCEL ORDINARY SHARES For None 185850 0 0 0 EATON CORPORATION PLC Security: G29183103 Meeting Type: Annual Ticker: ETN Meeting Date: 26-Apr-2017 ISIN IE00B8KQN827 Vote Deadline Date: 25-Apr-2017 Agenda 934542742 Management Total Ballot Shares: 189131 Last Vote Date: 29-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CRAIG ARNOLD For None 189131 0 0 0 2 ELECTION OF DIRECTOR: TODD M. For None 189131 0 0 0 BLUEDORN 3 ELECTION OF DIRECTOR: CHRISTOPHER M. For None 189131 0 0 0 CONNOR 4 ELECTION OF DIRECTOR: MICHAEL J. For None 189131 0 0 0 CRITELLI 5 ELECTION OF DIRECTOR: RICHARD H. For None 189131 0 0 0 FEARON 6 ELECTION OF DIRECTOR: CHARLES E. For None 189131 0 0 0 GOLDEN 7 ELECTION OF DIRECTOR: ARTHUR E. For None 189131 0 0 0 JOHNSON 8 ELECTION OF DIRECTOR: DEBORAH L. For None 189131 0 0 0 MCCOY 9 ELECTION OF DIRECTOR: GREGORY R. PAGE For None 189131 0 0 0 10 ELECTION OF DIRECTOR: SANDRA PIANALTO For None 189131 0 0 0 11 ELECTION OF DIRECTOR: GERALD B. SMITH For None 189131 0 0 0 12 ELECTION OF DIRECTOR: DOROTHY C. For None 189131 0 0 0 THOMPSON 13 APPROVING A PROPOSAL TO AMEND THE For None 189131 0 0 0 COMPANY'S ARTICLES OF ASSOCIATION TO IMPLEMENT PROXY ACCESS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 APPROVING A PROPOSAL TO AMEND THE For None 189131 0 0 0 COMPANY'S ARTICLES OF ASSOCIATION REGARDING BRINGING SHAREHOLDER BUSINESS AND MAKING DIRECTOR NOMINATIONS AT AN ANNUAL GENERAL MEETING. 15 APPROVING THE APPOINTMENT OF ERNST & For None 189131 0 0 0 YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 COMMITTEE OF THE BOARD OF DIRECTORS TO SET ITS REMUNERATION. 16 ADVISORY APPROVAL OF THE COMPANY'S For None 189131 0 0 0 EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 17 ADVISORY APPROVAL FOR FREQUENCY OF 1 Year None 189131 0 0 0 0 EXECUTIVE COMPENSATION VOTES. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 18 APPROVING A PROPOSAL TO GRANT THE For None 189131 0 0 0 BOARD AUTHORITY TO ISSUE SHARES. 19 APPROVING A PROPOSAL TO GRANT THE For None 189131 0 0 0 BOARD AUTHORITY TO OPT OUT OF PRE- EMPTION RIGHTS. 20 AUTHORIZING THE COMPANY AND ANY For None 189131 0 0 0 SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. GENERAL ELECTRIC COMPANY Security: 369604103 Meeting Type: Annual Ticker: GE Meeting Date: 26-Apr-2017 ISIN US3696041033 Vote Deadline Date: 25-Apr-2017 Agenda 934541916 Management Total Ballot Shares: 900000 Last Vote Date: 15-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SEBASTIEN M. For None 900000 0 0 0 BAZIN 2 ELECTION OF DIRECTOR: W. GEOFFREY For None 900000 0 0 0 BEATTIE 3 ELECTION OF DIRECTOR: JOHN J. BRENNAN For None 900000 0 0 0 4 ELECTION OF DIRECTOR: FRANCISCO For None 900000 0 0 0 D'SOUZA 5 ELECTION OF DIRECTOR: MARIJN E. For None 900000 0 0 0 DEKKERS 6 ELECTION OF DIRECTOR: PETER B. HENRY For None 900000 0 0 0 7 ELECTION OF DIRECTOR: SUSAN J. For None 900000 0 0 0 HOCKFIELD 8 ELECTION OF DIRECTOR: JEFFREY R. For None 900000 0 0 0 IMMELT 9 ELECTION OF DIRECTOR: ANDREA JUNG For None 900000 0 0 0 10 ELECTION OF DIRECTOR: ROBERT W. LANE For None 900000 0 0 0 11 ELECTION OF DIRECTOR: RISA LAVIZZO- For None 900000 0 0 0 MOUREY 12 ELECTION OF DIRECTOR: ROCHELLE B. For None 900000 0 0 0 LAZARUS 13 ELECTION OF DIRECTOR: LOWELL C. For None 900000 0 0 0 MCADAM 14 ELECTION OF DIRECTOR: STEVEN M. For None 900000 0 0 0 MOLLENKOPF 15 ELECTION OF DIRECTOR: JAMES J. MULVA For None 900000 0 0 0 16 ELECTION OF DIRECTOR: JAMES E. ROHR For None 900000 0 0 0 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 17 ELECTION OF DIRECTOR: MARY L. SCHAPIRO For None 900000 0 0 0 18 ELECTION OF DIRECTOR: JAMES S. TISCH For None 900000 0 0 0 19 ADVISORY APPROVAL OF OUR NAMED For None 900000 0 0 0 EXECUTIVES' COMPENSATION Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 20 ADVISORY VOTE ON THE FREQUENCY OF 1 Year None 900000 0 0 0 0 FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Item Proposal Recommendation Default Vote For Against Abstain Take No Action 21 APPROVAL OF GE'S 2007 LONG-TERM For None 900000 0 0 0 INCENTIVE PLAN AS AMENDED 22 APPROVAL OF THE MATERIAL TERMS OF For None 900000 0 0 0 SENIOR OFFICER PERFORMANCE GOALS 23 RATIFICATION OF KPMG AS INDEPENDENT For None 900000 0 0 0 AUDITOR FOR 2017 24 REPORT ON LOBBYING ACTIVITIES Against None 0 900000 0 0 25 REQUIRE THE CHAIRMAN OF THE BOARD TO Against None 0 900000 0 0 BE INDEPENDENT 26 ADOPT CUMULATIVE VOTING FOR DIRECTOR Against None 0 900000 0 0 ELECTIONS 27 REPORT ON CHARITABLE CONTRIBUTIONS Against None 0 900000 0 0 PFIZER INC. Security: 717081103 Meeting Type: Annual Ticker: PFE Meeting Date: 27-Apr-2017 ISIN US7170811035 Vote Deadline Date: 26-Apr-2017 Agenda 934540798 Management Total Ballot Shares: 460808 Last Vote Date: 20-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DENNIS A. For None 460808 0 0 0 AUSIELLO 2 ELECTION OF DIRECTOR: RONALD E. For None 460808 0 0 0 BLAYLOCK 3 ELECTION OF DIRECTOR: W. DON For None 460808 0 0 0 CORNWELL 4 ELECTION OF DIRECTOR: JOSEPH J. For None 460808 0 0 0 ECHEVARRIA 5 ELECTION OF DIRECTOR: FRANCES D. For None 460808 0 0 0 FERGUSSON 6 ELECTION OF DIRECTOR: HELEN H. HOBBS For None 460808 0 0 0 7 ELECTION OF DIRECTOR: JAMES M. KILTS For None 460808 0 0 0 8 ELECTION OF DIRECTOR: SHANTANU For None 460808 0 0 0 NARAYEN 9 ELECTION OF DIRECTOR: SUZANNE NORA For None 460808 0 0 0 JOHNSON 10 ELECTION OF DIRECTOR: IAN C. READ For None 460808 0 0 0 11 ELECTION OF DIRECTOR: STEPHEN W. For None 460808 0 0 0 SANGER 12 ELECTION OF DIRECTOR: JAMES C. SMITH For None 460808 0 0 0 13 RATIFY THE SELECTION OF KPMG LLP AS For None 460808 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017 14 ADVISORY APPROVAL OF EXECUTIVE For None 460808 0 0 0 COMPENSATION Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 ADVISORY VOTE ON THE FREQUENCY OF 1 Year None 460808 0 0 0 0 FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 SHAREHOLDER PROPOSAL REGARDING THE Against None 0 460808 0 0 HOLY LAND PRINCIPLES 17 SHAREHOLDER PROPOSAL REGARDING Against None 0 460808 0 0 SPECIAL SHAREOWNER MEETINGS 18 SHAREHOLDER PROPOSAL REGARDING Against None 0 460808 0 0 INDEPENDENT CHAIR POLICY AMERICAN EXPRESS COMPANY Security: 025816109 Meeting Type: Annual Ticker: AXP Meeting Date: 01-May-2017 ISIN US0258161092 Vote Deadline Date: 28-Apr-2017 Agenda 934545231 Management Total Ballot Shares: 225000 Last Vote Date: 22-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHARLENE For None 225000 0 0 0 BARSHEFSKY 2 ELECTION OF DIRECTOR: JOHN J. BRENNAN For None 225000 0 0 0 3 ELECTION OF DIRECTOR: URSULA M. BURNS For None 225000 0 0 0 4 ELECTION OF DIRECTOR: KENNETH I. For None 225000 0 0 0 CHENAULT 5 ELECTION OF DIRECTOR: PETER CHERNIN For None 225000 0 0 0 6 ELECTION OF DIRECTOR: RALPH DE LA For None 225000 0 0 0 VEGA 7 ELECTION OF DIRECTOR: ANNE L. For None 225000 0 0 0 LAUVERGEON 8 ELECTION OF DIRECTOR: MICHAEL O. For None 225000 0 0 0 LEAVITT 9 ELECTION OF DIRECTOR: THEODORE J. For None 225000 0 0 0 LEONSIS 10 ELECTION OF DIRECTOR: RICHARD C. LEVIN For None 225000 0 0 0 11 ELECTION OF DIRECTOR: SAMUEL J. For None 225000 0 0 0 PALMISANO 12 ELECTION OF DIRECTOR: DANIEL L. VASELLA For None 225000 0 0 0 13 ELECTION OF DIRECTOR: ROBERT D. For None 225000 0 0 0 WALTER 14 ELECTION OF DIRECTOR: RONALD A. For None 225000 0 0 0 WILLIAMS 15 RATIFICATION OF APPOINTMENT OF For None 225000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 APPROVAL, ON AN ADVISORY BASIS, OF THE For None 225000 0 0 0 COMPANY'S EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 17 ADVISORY RESOLUTION TO APPROVE THE 1 Year None 225000 0 0 0 0 FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 18 SHAREHOLDER PROPOSAL TO PERMIT Against None 0 225000 0 0 SHAREHOLDERS TO ACT BY WRITTEN CONSENT. 19 SHAREHOLDER PROPOSAL TO REQUIRE Against None 0 225000 0 0 GENDER PAY EQUITY DISCLOSURE. PEPSICO, INC. Security: 713448108 Meeting Type: Annual Ticker: PEP Meeting Date: 03-May-2017 ISIN US7134481081 Vote Deadline Date: 02-May-2017 Agenda 934545419 Management Total Ballot Shares: 195000 Last Vote Date: 21-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SHONA L. BROWN For None 195000 0 0 0 2 ELECTION OF DIRECTOR: GEORGE W. For None 195000 0 0 0 BUCKLEY 3 ELECTION OF DIRECTOR: CESAR CONDE For None 195000 0 0 0 4 ELECTION OF DIRECTOR: IAN M. COOK For None 195000 0 0 0 5 ELECTION OF DIRECTOR: DINA DUBLON For None 195000 0 0 0 6 ELECTION OF DIRECTOR: RONA A. FAIRHEAD For None 195000 0 0 0 7 ELECTION OF DIRECTOR: RICHARD W. For None 195000 0 0 0 FISHER 8 ELECTION OF DIRECTOR: WILLIAM R. For None 195000 0 0 0 JOHNSON 9 ELECTION OF DIRECTOR: INDRA K. NOOYI For None 195000 0 0 0 10 ELECTION OF DIRECTOR: DAVID C. PAGE For None 195000 0 0 0 11 ELECTION OF DIRECTOR: ROBERT C. For None 195000 0 0 0 POHLAD 12 ELECTION OF DIRECTOR: DANIEL VASELLA For None 195000 0 0 0 13 ELECTION OF DIRECTOR: DARREN WALKER For None 195000 0 0 0 14 ELECTION OF DIRECTOR: ALBERTO For None 195000 0 0 0 WEISSER 15 RATIFICATION OF THE APPOINTMENT OF For None 195000 0 0 0 KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2017. 16 ADVISORY APPROVAL OF THE COMPANY'S For None 195000 0 0 0 EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 17 ADVISORY VOTE ON FREQUENCY OF 1 Year None 195000 0 0 0 0 FUTURE SHAREHOLDER ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 18 REPORT REGARDING PESTICIDE Against None 0 195000 0 0 POLLUTION. 19 IMPLEMENTATION OF HOLY LAND Against None 0 195000 0 0 PRINCIPLES. REGAL ENTERTAINMENT GROUP Security: 758766109 Meeting Type: Annual Ticker: RGC Meeting Date: 03-May-2017 ISIN US7587661098 Vote Deadline Date: 02-May-2017 Agenda 934581770 Management Total Ballot Shares: 439500 Last Vote Date: 11-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 STEPHEN A. KAPLAN 439500 0 0 0 2 JACK TYRRELL 439500 0 0 0 2 TO APPROVE, ON AN ADVISORY, NON- For None 439500 0 0 0 BINDING BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 3 TO DETERMINE, ON AN ADVISORY, NON- 1 Year None 439500 0 0 0 0 BINDING BASIS, THE FREQUENCY OF FUTURE STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 TO RATIFY THE AUDIT COMMITTEE'S For None 439500 0 0 0 SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. ARCH CAPITAL GROUP LTD. Security: G0450 A105 Meeting Type: Annual Ticker: ACGL Meeting Date: 04-May-2017 ISIN BMG0450A1053 Vote Deadline Date: 03-May-2017 Agenda 934542843 Management Total Ballot Shares: 475000 Last Vote Date: 28-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO ELECT THE NOMINEES LISTED AS CLASS For None 475000 0 0 0 I DIRECTOR OF THE COMPANY FOR A TERM OF THREE YEARS: KEWSONG LEE 2 TO ELECT THE NOMINEES LISTED AS CLASS For None 475000 0 0 0 I DIRECTOR OF THE COMPANY FOR A TERM OF THREE YEARS: LOUIS J. PAGLIA 3 TO ELECT THE NOMINEES LISTED AS CLASS For None 475000 0 0 0 I DIRECTOR OF THE COMPANY FOR A TERM OF THREE YEARS: BRIAN S. POSNER 4 TO ELECT THE NOMINEES LISTED AS CLASS For None 475000 0 0 0 I DIRECTOR OF THE COMPANY FOR A TERM OF THREE YEARS: JOHN D. VOLLARO 5 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ROBERT APPLEBY 6 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANTHONY ASQUITH 7 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DENNIS R. BRAND 8 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: IAN BRITCHFIELD Item Proposal Recommendation Default Vote For Against Abstain Take No Action 9 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PIERRE-ANDRE CAMPS 10 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PAUL COLE 11 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GRAHAM B.R. COLLIS 12 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL CONSTANTINIDES 13 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: STEPHEN J. CURLEY 14 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: NICK DENNISTON 15 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: SEAMUS FEARON 16 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL FEETHAM Item Proposal Recommendation Default Vote For Against Abstain Take No Action 17 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: BEAU H. FRANKLIN 18 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GIULIANO GIOVANNETTI 19 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL HAMMER 20 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: W. PRESTON HUTCHINGS 21 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: CONSTANTINE IORDANOU 22 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL H. KIER 23 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: JASON KITTINGER 24 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GERALD KONIG Item Proposal Recommendation Default Vote For Against Abstain Take No Action 25 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARK D. LYONS 26 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PATRICK MAILLOUX 27 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PAUL MARTIN 28 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ROBERT MCDOWELL 29 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAVID H. MCELROY 30 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: FRANCOIS MORIN 31 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAVID J. MULHOLLAND 32 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARK NOLAN Item Proposal Recommendation Default Vote For Against Abstain Take No Action 33 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: NICOLAS PAPADOPOULO 34 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL PRICE 35 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ELISABETH QUINN 36 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MAAMOUN RAJEH 37 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANDREW T. RIPPERT 38 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ARTHUR SCACE 39 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: SOREN SCHEUER 40 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MATTHEW SHULMAN Item Proposal Recommendation Default Vote For Against Abstain Take No Action 41 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: BUDHI SINGH 42 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: WILLIAM A. SOARES 43 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: SCOTT STIRLING 44 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: HUGH STURGESS 45 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ROSS TOTTEN 46 TO ELECT THE NOMINEES LISTED AS For None 475000 0 0 0 DESIGNATED COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTORS OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GERALD WOLFE 47 TO APPOINT PRICEWATERHOUSECOOPERS For None 475000 0 0 0 LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017. 48 ADVISORY VOTE TO APPROVE NAMED For None 475000 0 0 0 EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 49 ADVISORY VOTE ON THE FREQUENCY OF 1 Year None 475000 0 0 0 0 HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE OFFICER COMPENSATION. AXIS CAPITAL HOLDINGS LIMITED Security: G0692 U109 Meeting Type: Annual Ticker: AXS Meeting Date: 04-May-2017 ISIN BMG0692U1099 Vote Deadline Date: 03-May-2017 Agenda 934559230 Management Total Ballot Shares: 187500 Last Vote Date: 03-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 ROBERT L. FRIEDMAN 187500 0 0 0 2 CHERYL-ANN LISTER 187500 0 0 0 3 THOMAS C. RAMEY 187500 0 0 0 4 WILHELM ZELLER 187500 0 0 0 2 TO APPROVE, BY NON-BINDING VOTE, THE For None 187500 0 0 0 COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 3 TO RECOMMEND, BY NON-BINDING VOTE, 1 Year None 187500 0 0 0 0 THE FREQUENCY OF SHAREHOLDER VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 TO APPOINT DELOITTE LTD., HAMILTON, For None 187500 0 0 0 BERMUDA, TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF AXIS CAPITAL HOLDINGS LIMITED FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017 AND TO AUTHORIZE THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO SET THE FEES FOR THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 5 TO APPROVE THE AXIS CAPITAL HOLDINGS For None 187500 0 0 0 LIMITED 2017 LONG-TERM EQUITY COMPENSATION PLAN. HUNTSMAN CORPORATION Security: 447011107 Meeting Type: Annual Ticker: HUN Meeting Date: 04-May-2017 ISIN US4470111075 Vote Deadline Date: 03-May-2017 Agenda 934547780 Management Total Ballot Shares: 626422 Last Vote Date: 28-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 NOLAN D. ARCHIBALD 626422 0 0 0 2 MARY C. BECKERLE 626422 0 0 0 3 M. ANTHONY BURNS 626422 0 0 0 4 JON M. HUNTSMAN 626422 0 0 0 5 PETER R. HUNTSMAN 626422 0 0 0 6 SIR ROBERT J. MARGETTS 626422 0 0 0 7 WAYNE A. REAUD 626422 0 0 0 8 ALVIN V. SHOEMAKER 626422 0 0 0 2 ADVISORY VOTE TO APPROVE NAMED For None 626422 0 0 0 EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 3 ADVISORY VOTE TO APPROVE THE 1 Year None 626422 0 0 0 0 FREQUENCY OF ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 RATIFICATION OF THE APPOINTMENT OF For None 626422 0 0 0 DELOITTE & TOUCHE LLP AS HUNTSMAN CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017. BERKSHIRE HATHAWAY INC. Security: 084670108 Meeting Type: Annual Ticker: BRKA Meeting Date: 06-May-2017 ISIN US0846701086 Vote Deadline Date: 05-May-2017 Agenda 934542196 Management Total Ballot Shares: 110 Last Vote Date: 21-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 WARREN E. BUFFETT 110 0 0 0 2 CHARLES T. MUNGER 110 0 0 0 3 HOWARD G. BUFFETT 110 0 0 0 4 STEPHEN B. BURKE 110 0 0 0 5 SUSAN L. DECKER 110 0 0 0 6 WILLIAM H. GATES III 110 0 0 0 7 DAVID S. GOTTESMAN 110 0 0 0 8 CHARLOTTE GUYMAN 110 0 0 0 9 THOMAS S. MURPHY 110 0 0 0 10 RONALD L. OLSON 110 0 0 0 11 WALTER SCOTT, JR. 110 0 0 0 12 MERYL B. WITMER 110 0 0 0 2 NON-BINDING RESOLUTION TO APPROVE For None 110 0 0 0 THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE 2017 PROXY STATEMENT. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 3 NON-BINDING RESOLUTION TO DETERMINE 3 Years None 0 0 110 0 0 THE FREQUENCY (WHETHER ANNUAL, BIENNIAL OR TRIENNIAL) WITH WHICH SHAREHOLDERS OF THE COMPANY SHALL BE ENTITLED TO HAVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 SHAREHOLDER PROPOSAL REGARDING Against None 0 110 0 0 POLITICAL CONTRIBUTIONS. 5 SHAREHOLDER PROPOSAL REGARDING Against None 0 0 110 0 METHANE GAS EMISSIONS. 6 SHAREHOLDER PROPOSAL REGARDING Against None 0 0 110 0 DIVESTING OF INVESTMENTS IN COMPANIES INVOLVED WITH FOSSIL FUELS. ANADARKO PETROLEUM CORPORATION Security: 032511107 Meeting Type: Annual Ticker: APC Meeting Date: 10-May-2017 ISIN US0325111070 Vote Deadline Date: 09-May-2017 Agenda 934553769 Management Total Ballot Shares: 113000 Last Vote Date: 29-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ANTHONY R. For None 113000 0 0 0 CHASE 2 ELECTION OF DIRECTOR: DAVID E. For None 113000 0 0 0 CONSTABLE 3 ELECTION OF DIRECTOR: H. PAULETT For None 113000 0 0 0 EBERHART 4 ELECTION OF DIRECTOR: CLAIRE S. FARLEY For None 113000 0 0 0 5 ELECTION OF DIRECTOR: PETER J. FLUOR For None 113000 0 0 0 6 ELECTION OF DIRECTOR: RICHARD L. For None 113000 0 0 0 GEORGE 7 ELECTION OF DIRECTOR: JOSEPH W. For None 113000 0 0 0 GORDER 8 ELECTION OF DIRECTOR: JOHN R. GORDON For None 113000 0 0 0 9 ELECTION OF DIRECTOR: SEAN GOURLEY For None 113000 0 0 0 10 ELECTION OF DIRECTOR: MARK C. For None 113000 0 0 0 MCKINLEY 11 ELECTION OF DIRECTOR: ERIC D. MULLINS For None 113000 0 0 0 12 ELECTION OF DIRECTOR: R. A. WALKER For None 113000 0 0 0 13 RATIFICATION OF APPOINTMENT OF KPMG For None 113000 0 0 0 LLP AS INDEPENDENT AUDITOR. 14 ADVISORY VOTE TO APPROVE NAMED For None 113000 0 0 0 EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 15 ADVISORY VOTE ON THE FREQUENCY OF 1 Year None 113000 0 0 0 0 FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. CVS HEALTH CORPORATION Security: 126650100 Meeting Type: Annual Ticker: CVS Meeting Date: 10-May-2017 ISIN US1266501006 Vote Deadline Date: 09-May-2017 Agenda 934558707 Management Total Ballot Shares: 197280 Last Vote Date: 07-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD M. For None 197280 0 0 0 BRACKEN 2 ELECTION OF DIRECTOR: C. DAVID BROWN II For None 197280 0 0 0 3 ELECTION OF DIRECTOR: ALECIA A. For None 197280 0 0 0 DECOUDREAUX 4 ELECTION OF DIRECTOR: NANCY-ANN M. For None 197280 0 0 0 DEPARLE 5 ELECTION OF DIRECTOR: DAVID W. DORMAN For None 197280 0 0 0 6 ELECTION OF DIRECTOR: ANNE M. For None 197280 0 0 0 FINUCANE 7 ELECTION OF DIRECTOR: LARRY J. MERLO For None 197280 0 0 0 8 ELECTION OF DIRECTOR: JEAN-PIERRE For None 197280 0 0 0 MILLON 9 ELECTION OF DIRECTOR: MARY L. SCHAPIRO For None 197280 0 0 0 10 ELECTION OF DIRECTOR: RICHARD J. SWIFT For None 197280 0 0 0 11 ELECTION OF DIRECTOR: WILLIAM C. For None 197280 0 0 0 WELDON 12 ELECTION OF DIRECTOR: TONY L. WHITE For None 197280 0 0 0 13 PROPOSAL TO RATIFY INDEPENDENT For None 197280 0 0 0 PUBLIC ACCOUNTING FIRM FOR 2017. 14 SAY ON PAY - AN ADVISORY VOTE ON THE For None 197280 0 0 0 APPROVAL OF EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 15 TO RECOMMEND, BY NON-BINDING VOTE, 1 Year None 197280 0 0 0 0 THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 PROPOSAL TO APPROVE THE 2017 For None 197280 0 0 0 INCENTIVE COMPENSATION PLAN. 17 STOCKHOLDER PROPOSAL REGARDING THE Against None 0 197280 0 0 OWNERSHIP THRESHOLD FOR CALLING SPECIAL MEETINGS OF STOCKHOLDERS. 18 STOCKHOLDER PROPOSAL REGARDING A Against None 0 197280 0 0 REPORT ON EXECUTIVE PAY. 19 STOCKHOLDER PROPOSAL REGARDING A Against None 0 197280 0 0 REPORT ON RENEWABLE ENERGY TARGETS. GILEAD SCIENCES, INC. Security: 375558103 Meeting Type: Annual Ticker: GILD Meeting Date: 10-May-2017 ISIN US3755581036 Vote Deadline Date: 09-May-2017 Agenda 934558810 Management Total Ballot Shares: 483600 Last Vote Date: 29-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN F. COGAN, For None 483600 0 0 0 PH.D. 2 ELECTION OF DIRECTOR: KELLY A. KRAMER For None 483600 0 0 0 3 ELECTION OF DIRECTOR: KEVIN E. LOFTON For None 483600 0 0 0 4 ELECTION OF DIRECTOR: JOHN C. MARTIN, For None 483600 0 0 0 PH.D. 5 ELECTION OF DIRECTOR: JOHN F. MILLIGAN, For None 483600 0 0 0 PH.D. 6 ELECTION OF DIRECTOR: NICHOLAS G. For None 483600 0 0 0 MOORE 7 ELECTION OF DIRECTOR: RICHARD J. For None 483600 0 0 0 WHITLEY, M.D 8 ELECTION OF DIRECTOR: GAYLE E. WILSON For None 483600 0 0 0 9 ELECTION OF DIRECTOR: PER WOLD-OLSEN For None 483600 0 0 0 10 RATIFICATION OF THE SELECTION OF For None 483600 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 11 RESTATEMENT OF THE GILEAD SCIENCES, For None 483600 0 0 0 INC. 2 12 ADVISORY VOTE TO APPROVE THE For None 483600 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 13 ADVISORY VOTE AS TO THE FREQUENCY OF 1 Year None 483600 0 0 0 0 FUTURE ADVISORY SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 STOCKHOLDER PROPOSAL REQUESTING Against None 0 0 0 THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. 15 STOCKHOLDER PROPOSAL REQUESTING Against None 0 0 0 THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. TYLER TECHNOLOGIES, INC. Security: 902252105 Meeting Type: Annual Ticker: TYL Meeting Date: 10-May-2017 ISIN US9022521051 Vote Deadline Date: 09-May-2017 Agenda 934582140 Management Total Ballot Shares: 47770 Last Vote Date: 11-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DONALD R. For None 47770 0 0 0 BRATTAIN 2 ELECTION OF DIRECTOR: GLENN A. CARTER For None 47770 0 0 0 3 ELECTION OF DIRECTOR: BRENDA A. CLINE For None 47770 0 0 0 4 ELECTION OF DIRECTOR: J. LUTHER KING For None 47770 0 0 0 JR. 5 ELECTION OF DIRECTOR: LARRY D. For None 47770 0 0 0 LEINWEBER 6 ELECTION OF DIRECTOR: JOHN S. MARR JR. For None 47770 0 0 0 7 ELECTION OF DIRECTOR: H. LYNN MOORE For None 47770 0 0 0 JR. 8 ELECTION OF DIRECTOR: DANIEL M. POPE For None 47770 0 0 0 9 ELECTION OF DIRECTOR: DUSTIN R. For None 47770 0 0 0 WOMBLE 10 RATIFICATION OF ERNST & YOUNG LLP AS For None 47770 0 0 0 INDEPENDENT AUDITORS. 11 APPROVAL OF AN ADVISORY RESOLUTION For None 47770 0 0 0 ON EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 12 ADVISORY VOTE ON THE FREQUENCY OF A 1 Year None 47770 0 0 0 0 SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 13 IN THEIR DISCRETION, THE PROXIES ARE For None 47770 0 0 0 AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS- AS MAY PROPERLY COME BEFORE THE MEETING OR ADJOURNMENTS THEREOF. APACHE CORPORATION Security: 037411105 Meeting Type: Annual Ticker: APA Meeting Date: 11-May-2017 ISIN US0374111054 Vote Deadline Date: 10-May-2017 Agenda 934551006 Management Total Ballot Shares: 160900 Last Vote Date: 31-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ANNELL R. BAY For None 160900 0 0 0 2 ELECTION OF DIRECTOR: JOHN J. For None 160900 0 0 0 CHRISTMANN IV 3 ELECTION OF DIRECTOR: CHANSOO JOUNG For None 160900 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM C. For None 160900 0 0 0 MONTGOMERY 5 ELECTION OF DIRECTOR: AMY H. NELSON For None 160900 0 0 0 6 ELECTION OF DIRECTOR: DANIEL W. RABUN For None 160900 0 0 0 7 ELECTION OF DIRECTOR: PETER A. For None 160900 0 0 0 RAGAUSS 8 RATIFICATION OF ERNST & YOUNG LLP AS For None 160900 0 0 0 APACHE'S INDEPENDENT AUDITORS. 9 ADVISORY VOTE TO APPROVE For None 160900 0 0 0 COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 10 ADVISORY VOTE ON FREQUENCY OF 1 Year None 160900 0 0 0 0 ADVISORY VOTE TO APPROVE COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS. CAMECO CORPORATION Security: 13321 L108 Meeting Type: Annual Ticker: CCJ Meeting Date: 11-May-2017 ISIN CA13321 L1085 Vote Deadline Date: 08-May-2017 Agenda 934566336 Management Total Ballot Shares: 714947 Last Vote Date: 18-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 IAN BRUCE 714947 0 0 0 2 DANIEL CAMUS 714947 0 0 0 3 JOHN CLAPPISON 714947 0 0 0 4 DONALD DERANGER 714947 0 0 0 5 CATHERINE GIGNAC 714947 0 0 0 6 TIM GITZEL 714947 0 0 0 7 JIM GOWANS 714947 0 0 0 8 KATHRYN JACKSON 714947 0 0 0 9 DON KAYNE 714947 0 0 0 10 ANNE MCLELLAN 714947 0 0 0 11 NEIL MCMILLAN 714947 0 0 0 2 APPOINT KPMG LLP AS AUDITORS For None 714947 0 0 0 3 BE IT RESOLVED THAT, ON AN ADVISORY For None 714947 0 0 0 BASIS AND NOT TO DIMINISH THE ROLE AND RESPONSIBILITIES OF THE BOARD OF DIRECTORS FOR EXECUTIVE COMPENSATION, THE SHAREHOLDERS ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN CAMECO'S MANAGEMENT PROXY CIRCULAR DELIVERED IN ADVANCE OF THE 2017 ANNUAL MEETING OF SHAREHOLDERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 YOU DECLARE THAT THE SHARES None None 0 714947 0 0 REPRESENTED BY THIS VOTING INSTRUCTION FORM ARE HELD, BENEFICIALLY OWNED OR CONTROLLED, EITHER DIRECTLY OR INDIRECTLY, BY A RESIDENT OF CANADA AS DEFINED BELOW. IF THE SHARES ARE HELD IN THE NAMES OF TWO OR MORE PEOPLE, YOU DECLARE THAT ALL OF THESE PEOPLE ARE RESIDENTS OF CANADA. NOTE: "FOR" YES, "ABSTAIN" NO "AGAINST" WILL BE TREATED AS NOT MARKED FORD MOTOR COMPANY Security: 345370860 Meeting Type: Annual Ticker: F Meeting Date: 11-May-2017 ISIN US3453708600 Vote Deadline Date: 10-May-2017 Agenda 934551032 Management Total Ballot Shares: 1264063 Last Vote Date: 07-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEPHEN G. For None 1264063 0 0 0 BUTLER 2 ELECTION OF DIRECTOR: KIMBERLY A. For None 1264063 0 0 0 CASIANO 3 ELECTION OF DIRECTOR: ANTHONY F. For None 1264063 0 0 0 EARLEY, JR. 4 ELECTION OF DIRECTOR: MARK FIELDS For None 1264063 0 0 0 5 ELECTION OF DIRECTOR: EDSEL B. FORD II For None 1264063 0 0 0 6 ELECTION OF DIRECTOR: WILLIAM CLAY For None 1264063 0 0 0 FORD, JR. 7 ELECTION OF DIRECTOR: WILLIAM W. For None 1264063 0 0 0 HELMAN IV 8 ELECTION OF DIRECTOR: JON M. For None 1264063 0 0 0 HUNTSMAN, JR. 9 ELECTION OF DIRECTOR: WILLIAM E. For None 1264063 0 0 0 KENNARD 10 ELECTION OF DIRECTOR: JOHN C. For None 1264063 0 0 0 LECHLEITER 11 ELECTION OF DIRECTOR: ELLEN R. MARRAM For None 1264063 0 0 0 12 ELECTION OF DIRECTOR: JOHN L. For None 1264063 0 0 0 THORNTON 13 ELECTION OF DIRECTOR: LYNN M. For None 1264063 0 0 0 VOJVODICH 14 ELECTION OF DIRECTOR: JOHN S. For None 1264063 0 0 0 WEINBERG 15 RATIFICATION OF INDEPENDENT For None 1264063 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 SAY-ON-PAY - AN ADVISORY VOTE TO For None 1264063 0 0 0 APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 17 AN ADVISORY VOTE ON THE FREQUENCY 1 Year None 1264063 0 0 0 0 OF A SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 18 RELATING TO CONSIDERATION OF A Against None 0 1264063 0 0 RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. 19 RELATING TO DISCLOSURE OF THE Against None 0 1264063 0 0 COMPANY'S LOBBYING ACTIVITIES AND EXPENDITURES. HELIX ENERGY SOLUTIONS GROUP, INC. Security: 42330 P107 Meeting Type: Annual Ticker: HLX Meeting Date: 11-May-2017 ISIN US42330 P1075 Vote Deadline Date: 10-May-2017 Agenda 934559432 Management Total Ballot Shares: 1721159 Last Vote Date: 29-Mar-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 NANCY K. QUINN 1721159 0 0 0 2 WILLIAM L. TRANSIER 1721159 0 0 0 2 RATIFICATION OF THE SELECTION OF KPMG For None 1721159 0 0 0 LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2017. 3 APPROVAL, ON A NON-BINDING ADVISORY For None 1721159 0 0 0 BASIS, OF THE 2 NAMED EXECUTIVE OFFICERS. 4 RE-APPROVAL OF CERTAIN TERMS OF For None 1721159 0 0 0 HELIX'S 2 (AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2017) FOR PURPOSES OF COMPLYING WITH SECTION 162(M) OF THE INTERNAL REVENUE CODE. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 5 RECOMMENDATION, ON A NON-BINDING 1 Year None 1721159 0 0 0 0 ADVISORY BASIS, ON THE FREQUENCY OF HOLDING THE ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. REPUBLIC SERVICES, INC. Security: 760759100 Meeting Type: Annual Ticker: RSG Meeting Date: 12-May-2017 ISIN US7607591002 Vote Deadline Date: 11-May-2017 Agenda 934562061 Management Total Ballot Shares: 787800 Last Vote Date: 05-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MANUEL KADRE For None 787800 0 0 0 2 ELECTION OF DIRECTOR: TOMAGO COLLINS For None 787800 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM J. FLYNN For None 787800 0 0 0 4 ELECTION OF DIRECTOR: THOMAS W. For None 787800 0 0 0 HANDLEY 5 ELECTION OF DIRECTOR: JENNIFER M. KIRK For None 787800 0 0 0 6 ELECTION OF DIRECTOR: MICHAEL LARSON For None 787800 0 0 0 7 ELECTION OF DIRECTOR: RAMON A. For None 787800 0 0 0 RODRIGUEZ 8 ELECTION OF DIRECTOR: DONALD W. For None 787800 0 0 0 SLAGER 9 ELECTION OF DIRECTOR: JOHN M. TRANI For None 787800 0 0 0 10 ELECTION OF DIRECTOR: SANDRA M. VOLPE For None 787800 0 0 0 11 ADVISORY VOTE TO APPROVE OUR NAMED For None 787800 0 0 0 EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 12 ADVISORY VOTE ON THE FREQUENCY OF 1 Year None 787800 0 0 0 0 AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 13 RATIFICATION OF THE APPOINTMENT OF For None 787800 0 0 0 ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. JPMORGAN CHASE & CO. Security: 46625 H100 Meeting Type: Annual Ticker: JPM Meeting Date: 16-May-2017 ISIN US46625 H1005 Vote Deadline Date: 15-May-2017 Agenda 934561665 Management Total Ballot Shares: 215000 Last Vote Date: 07-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LINDA B. For None 215000 0 0 0 BAMMANN 2 ELECTION OF DIRECTOR: JAMES A. BELL For None 215000 0 0 0 3 ELECTION OF DIRECTOR: CRANDALL C. For None 215000 0 0 0 BOWLES 4 ELECTION OF DIRECTOR: STEPHEN B. For None 215000 0 0 0 BURKE 5 ELECTION OF DIRECTOR: TODD A. COMBS For None 215000 0 0 0 6 ELECTION OF DIRECTOR: JAMES S. CROWN For None 215000 0 0 0 7 ELECTION OF DIRECTOR: JAMES DIMON For None 215000 0 0 0 8 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN For None 215000 0 0 0 9 ELECTION OF DIRECTOR: LABAN P. For None 215000 0 0 0 JACKSON, JR. 10 ELECTION OF DIRECTOR: MICHAEL A. NEAL For None 215000 0 0 0 11 ELECTION OF DIRECTOR: LEE R. RAYMOND For None 215000 0 0 0 12 ELECTION OF DIRECTOR: WILLIAM C. For None 215000 0 0 0 WELDON 13 ADVISORY RESOLUTION TO APPROVE For None 215000 0 0 0 EXECUTIVE COMPENSATION 14 RATIFICATION OF INDEPENDENT For None 215000 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 15 ADVISORY VOTE ON FREQUENCY OF 1 Year None 215000 0 0 0 0 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 INDEPENDENT BOARD CHAIRMAN Against None 0 0 0 17 VESTING FOR GOVERNMENT SERVICE Against None 0 0 0 18 CLAWBACK AMENDMENT Against None 0 0 0 19 GENDER PAY EQUITY Against None 0 0 0 20 HOW VOTES ARE COUNTED Against None 0 0 0 21 SPECIAL SHAREOWNER MEETINGS Against None 0 0 0 EVEREST RE GROUP, LTD. Security: G3223 R108 Meeting Type: Annual Ticker: RE Meeting Date: 17-May-2017 ISIN BMG3223R1088 Vote Deadline Date: 16-May-2017 Agenda 934593307 Management Total Ballot Shares: 125000 Last Vote Date: 17-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DOMINIC J. For None 125000 0 0 0 ADDESSO 2 ELECTION OF DIRECTOR: JOHN J. AMORE For None 125000 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM F. For None 125000 0 0 0 GALTNEY, JR. 4 ELECTION OF DIRECTOR: JOHN A. GRAF For None 125000 0 0 0 5 ELECTION OF DIRECTOR: GERRI For None 125000 0 0 0 LOSQUADRO 6 ELECTION OF DIRECTOR: ROGER M. SINGER For None 125000 0 0 0 7 ELECTION OF DIRECTOR: JOSEPH V. For None 125000 0 0 0 TARANTO 8 ELECTION OF DIRECTOR: JOHN A. WEBER For None 125000 0 0 0 9 TO APPOINT PRICEWATERHOUSECOOPERS For None 125000 0 0 0 LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM TO ACT AS THE COMPANY'S AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2017 AND AUTHORIZE THE BOARD OF DIRECTORS, ACTING BY THE AUDIT COMMITTEE, TO SET THE FEES FOR THE REGISTERED PUBLIC ACCOUNTING FIRM. 10 ADVISORY VOTE TO APPROVE 2016 For None 125000 0 0 0 EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 11 ADVISORY VOTE ON THE FREQUENCY OF 1 Year None 125000 0 0 0 0 FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. HALLIBURTON COMPANY Security: 406216101 Meeting Type: Annual Ticker: HAL Meeting Date: 17-May-2017 ISIN US4062161017 Vote Deadline Date: 16-May-2017 Agenda 934568304 Management Total Ballot Shares: 470000 Last Vote Date: 11-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ABDULAZIZ F. AL For None 470000 0 0 0 KHAYYAL 2 ELECTION OF DIRECTOR: WILLIAM E. For None 470000 0 0 0 ALBRECHT 3 ELECTION OF DIRECTOR: ALAN M. BENNETT For None 470000 0 0 0 4 ELECTION OF DIRECTOR: JAMES R. BOYD For None 470000 0 0 0 5 ELECTION OF DIRECTOR: MILTON CARROLL For None 470000 0 0 0 6 ELECTION OF DIRECTOR: NANCE K. DICCIANI For None 470000 0 0 0 7 ELECTION OF DIRECTOR: MURRY S. GERBER For None 470000 0 0 0 8 ELECTION OF DIRECTOR: JOSE C. For None 470000 0 0 0 GRUBISICH 9 ELECTION OF DIRECTOR: DAVID J. LESAR For None 470000 0 0 0 10 ELECTION OF DIRECTOR: ROBERT A. For None 470000 0 0 0 MALONE 11 ELECTION OF DIRECTOR: J. LANDIS MARTIN For None 470000 0 0 0 12 ELECTION OF DIRECTOR: JEFFREY A. For None 470000 0 0 0 MILLER 13 ELECTION OF DIRECTOR: DEBRA L. REED For None 470000 0 0 0 14 RATIFICATION OF THE SELECTION OF For None 470000 0 0 0 AUDITORS. 15 ADVISORY APPROVAL OF EXECUTIVE For None 470000 0 0 0 COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 PROPOSAL FOR ADVISORY VOTE ON THE 1 Year None 470000 0 0 0 0 FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 17 PROPOSAL TO AMEND AND RESTATE THE For None 470000 0 0 0 HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. EBAY INC. Security: 278642103 Meeting Type: Annual Ticker: EBAY Meeting Date: 18-May-2017 ISIN US2786421030 Vote Deadline Date: 17-May-2017 Agenda 934572074 Management Total Ballot Shares: 605000 Last Vote Date: 17-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: FRED D. For None 605000 0 0 0 ANDERSON JR. 2 ELECTION OF DIRECTOR: EDWARD W. For None 605000 0 0 0 BARNHOLT 3 ELECTION OF DIRECTOR: ANTHONY J. BATES For None 605000 0 0 0 4 ELECTION OF DIRECTOR: LOGAN D. GREEN For None 605000 0 0 0 5 ELECTION OF DIRECTOR: BONNIE S. For None 605000 0 0 0 HAMMER 6 ELECTION OF DIRECTOR: KATHLEEN C. For None 605000 0 0 0 MITIC 7 ELECTION OF DIRECTOR: PIERRE M. For None 605000 0 0 0 OMIDYAR 8 ELECTION OF DIRECTOR: PAUL S. PRESSLER For None 605000 0 0 0 9 ELECTION OF DIRECTOR: ROBERT H. SWAN For None 605000 0 0 0 10 ELECTION OF DIRECTOR: THOMAS J. For None 605000 0 0 0 TIERNEY 11 ELECTION OF DIRECTOR: PERRY M. For None 605000 0 0 0 TRAQUINA 12 ELECTION OF DIRECTOR: DEVIN N. WENIG For None 605000 0 0 0 13 ADVISORY VOTE TO APPROVE NAMED For None 605000 0 0 0 EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 ADVISORY VOTE TO APPROVE THE 1 Year None 605000 0 0 0 0 FREQUENCY WITH WHICH THE ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION SHOULD BE HELD. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 RATIFICATION OF APPOINTMENT OF For None 605000 0 0 0 INDEPENDENT AUDITORS. 16 CONSIDERATION OF A STOCKHOLDER Against None 0 605000 0 0 PROPOSAL REGARDING RIGHT TO ACT BY WRITTEN CONSENT. HERC HOLDINGS INC. Security: 42704 L104 Meeting Type: Annual Ticker: HRI Meeting Date: 18-May-2017 ISIN US42704 L1044 Vote Deadline Date: 17-May-2017 Agenda 934562059 Management Total Ballot Shares: 56216 Last Vote Date: 07-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: HERBERT L. For None 56216 0 0 0 HENKEL 2 ELECTION OF DIRECTOR: LAWRENCE H. For None 56216 0 0 0 SILBER 3 ELECTION OF DIRECTOR: JAMES H. For None 56216 0 0 0 BROWNING 4 ELECTION OF DIRECTOR: PATRICK D. For None 56216 0 0 0 CAMPBELL 5 ELECTION OF DIRECTOR: MICHAEL A. KELLY For None 56216 0 0 0 6 ELECTION OF DIRECTOR: COURTNEY For None 56216 0 0 0 MATHER 7 ELECTION OF DIRECTOR: STEPHEN A. For None 56216 0 0 0 MONGILLO 8 ELECTION OF DIRECTOR: LOUIS J. PASTOR For None 56216 0 0 0 9 ELECTION OF DIRECTOR: MARY PAT For None 56216 0 0 0 SALOMONE 10 APPROVAL, BY A NON-BINDING ADVISORY For None 56216 0 0 0 VOTE, OF THE NAMED EXECUTIVE OFFICERS' COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 11 APPROVAL, BY A NON-BINDING ADVISORY 1 Year None 56216 0 0 0 0 VOTE, OF THE FREQUENCY OF HOLDING A NON-BINDING ADVISORY VOTE ON THE NAMED EXECUTIVE OFFICERS' COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 12 RATIFICATION OF THE SELECTION OF For None 56216 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2017. MACY'S INC. Security: 55616 P104 Meeting Type: Annual Ticker: M Meeting Date: 19-May-2017 ISIN US55616 P1049 Vote Deadline Date: 18-May-2017 Agenda 934575664 Management Total Ballot Shares: 345000 Last Vote Date: 07-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: FRANCIS S. BLAKE For None 345000 0 0 0 2 ELECTION OF DIRECTOR: JOHN A. BRYANT For None 345000 0 0 0 3 ELECTION OF DIRECTOR: DEIRDRE P. For None 345000 0 0 0 CONNELLY 4 ELECTION OF DIRECTOR: JEFF GENNETTE For None 345000 0 0 0 5 ELECTION OF DIRECTOR: LESLIE D. HALE For None 345000 0 0 0 6 ELECTION OF DIRECTOR: WILLIAM H. For None 345000 0 0 0 LENEHAN 7 ELECTION OF DIRECTOR: SARA LEVINSON For None 345000 0 0 0 8 ELECTION OF DIRECTOR: TERRY J. For None 345000 0 0 0 LUNDGREN 9 ELECTION OF DIRECTOR: JOYCE M. ROCHE For None 345000 0 0 0 10 ELECTION OF DIRECTOR: PAUL C. VARGA For None 345000 0 0 0 11 ELECTION OF DIRECTOR: MARNA C. For None 345000 0 0 0 WHITTINGTON 12 ELECTION OF DIRECTOR: ANNIE YOUNG- For None 345000 0 0 0 SCRIVNER 13 THE PROPOSED RATIFICATION OF THE For None 345000 0 0 0 AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 3, 2018. 14 ADVISORY VOTE TO APPROVE NAMED For None 345000 0 0 0 EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 ADVISORY VOTE ON FREQUENCY OF THE 1 Year None 345000 0 0 0 0 SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 RE-APPROVAL OF THE SENIOR EXECUTIVE For None 345000 0 0 0 INCENTIVE COMPENSATION PLAN. ENSCO PLC Security: G3157 S106 Meeting Type: Annual Ticker: ESV Meeting Date: 22-May-2017 ISIN GB00B4VLR192 Vote Deadline Date: 19-May-2017 Agenda 934575032 Management Total Ballot Shares: 1410000 Last Vote Date: 11-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: J. RODERICK For None 1410000 0 0 0 CLARK 2 ELECTION OF DIRECTOR: ROXANNE J. For None 1410000 0 0 0 DECYK 3 ELECTION OF DIRECTOR: MARY E. FRANCIS For None 1410000 0 0 0 CBE 4 ELECTION OF DIRECTOR: C. CHRISTOPHER For None 1410000 0 0 0 GAUT 5 ELECTION OF DIRECTOR: GERALD W. For None 1410000 0 0 0 HADDOCK 6 ELECTION OF DIRECTOR: FRANCIS S. For None 1410000 0 0 0 KALMAN 7 ELECTION OF DIRECTOR: KEITH O. RATTIE For None 1410000 0 0 0 8 ELECTION OF DIRECTOR: PAUL E. ROWSEY, For None 1410000 0 0 0 III 9 ELECTION OF DIRECTOR: CARL G. TROWELL For None 1410000 0 0 0 10 TO RATIFY THE AUDIT COMMITTEE'S For None 1410000 0 0 0 APPOINTMENT OF KPMG LLP (U.S.) AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING 31 DECEMBER 2017. 11 TO APPOINT KPMG LLP (U.K.) AS OUR U.K. For None 1410000 0 0 0 STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE FROM THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF SHAREHOLDERS UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Item Proposal Recommendation Default Vote For Against Abstain Take No Action 12 TO AUTHORISE THE AUDIT COMMITTEE TO For None 1410000 0 0 0 DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. 13 TO APPROVE AN AMENDMENT TO THE For None 1410000 0 0 0 ENSCO 2012 LONG-TERM INCENTIVE PLAN. 14 TO APPROVE THE DIRECTORS' For None 1410000 0 0 0 REMUNERATION POLICY. 15 A NON-BINDING ADVISORY VOTE TO For None 1410000 0 0 0 APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2016 (EXCLUDING THE DIRECTORS' REMUNERATION POLICY). 16 A NON-BINDING ADVISORY VOTE TO For None 1410000 0 0 0 APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 17 A NON-BINDING ADVISORY VOTE ON THE 1 Year None 1410000 0 0 0 0 FREQUENCY OF THE NON-BINDING ADVISORY SHAREHOLDER VOTES ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 18 A NON-BINDING ADVISORY VOTE TO For None 1410000 0 0 0 APPROVE THE REPORTS OF THE AUDITORS AND THE DIRECTORS AND THE U.K. STATUTORY ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2016. 19 TO AUTHORISE THE BOARD OF DIRECTORS For None 1410000 0 0 0 TO ALLOT SHARES, THE FULL TEXT OF WHICH CAN BE FOUND IN "RESOLUTION 11" OF THE ACCOMPANYING PROXY STATEMENT. 20 TO APPROVE THE GENERAL For None 1410000 0 0 0 DISAPPLICATION OF PRE-EMPTION RIGHTS, THE FULL TEXT OF WHICH CAN BE FOUND IN "RESOLUTION 12" OF THE ACCOMPANYING PROXY STATEMENT. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 21 TO APPROVE THE DISAPPLICATION OF PRE- For None 1410000 0 0 0 EMPTION RIGHTS IN CONNECTION WITH AN ACQUISITION OR SPECIFIED CAPITAL INVESTMENT, THE FULL TEXT OF WHICH CAN BE FOUND IN "RESOLUTION 13" OF THE ACCOMPANYING PROXY STATEMENT. AMAZON.COM, INC. Security: 023135106 Meeting Type: Annual Ticker: AMZN Meeting Date: 23-May-2017 ISIN US0231351067 Vote Deadline Date: 22-May-2017 Agenda 934583596 Management Total Ballot Shares: 20000 Last Vote Date: 17-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JEFFREY P. BEZOS For None 20000 0 0 0 2 ELECTION OF DIRECTOR: TOM A. ALBERG For None 20000 0 0 0 3 ELECTION OF DIRECTOR: JOHN SEELY For None 20000 0 0 0 BROWN 4 ELECTION OF DIRECTOR: JAMIE S. For None 20000 0 0 0 GORELICK 5 ELECTION OF DIRECTOR: DANIEL P. For None 20000 0 0 0 HUTTENLOCHER 6 ELECTION OF DIRECTOR: JUDITH A. For None 20000 0 0 0 MCGRATH 7 ELECTION OF DIRECTOR: JONATHAN J. For None 20000 0 0 0 RUBINSTEIN 8 ELECTION OF DIRECTOR: THOMAS O. RYDER For None 20000 0 0 0 9 ELECTION OF DIRECTOR: PATRICIA Q. For None 20000 0 0 0 STONESIFER 10 ELECTION OF DIRECTOR: WENDELL P. For None 20000 0 0 0 WEEKS 11 RATIFICATION OF THE APPOINTMENT OF For None 20000 0 0 0 ERNST & YOUNG LLP AS INDEPENDENT AUDITORS 12 ADVISORY VOTE TO APPROVE EXECUTIVE For None 20000 0 0 0 COMPENSATION Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 13 ADVISORY VOTE ON THE FREQUENCY OF 3 Years None 0 0 20000 0 0 FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 APPROVAL OF THE COMPANY'S 1997 STOCK For None 0 0 0 INCENTIVE PLAN, AS AMENDED AND RESTATED 15 SHAREHOLDER PROPOSAL REGARDING A Against None 0 0 0 REPORT ON USE OF CRIMINAL BACKGROUND CHECKS IN HIRING DECISIONS 16 SHAREHOLDER PROPOSAL REGARDING Against None 0 0 0 SUSTAINABILITY AS AN EXECUTIVE COMPENSATION PERFORMANCE MEASURE 17 SHAREHOLDER PROPOSAL REGARDING Against None 0 0 0 VOTE-COUNTING PRACTICES FOR SHAREHOLDER PROPOSALS MERCK & CO., INC. Security: 58933 Y105 Meeting Type: Annual Ticker: MRK Meeting Date: 23-May-2017 ISIN US58933 Y1055 Vote Deadline Date: 22-May-2017 Agenda 934581439 Management Total Ballot Shares: 265191 Last Vote Date: 11-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LESLIE A. BRUN For None 265191 0 0 0 2 ELECTION OF DIRECTOR: THOMAS R. CECH For None 265191 0 0 0 3 ELECTION OF DIRECTOR: PAMELA J. CRAIG For None 265191 0 0 0 4 ELECTION OF DIRECTOR: KENNETH C. For None 265191 0 0 0 FRAZIER 5 ELECTION OF DIRECTOR: THOMAS H. For None 265191 0 0 0 GLOCER 6 ELECTION OF DIRECTOR: ROCHELLE B. For None 265191 0 0 0 LAZARUS 7 ELECTION OF DIRECTOR: JOHN H. For None 265191 0 0 0 NOSEWORTHY 8 ELECTION OF DIRECTOR: CARLOS E. For None 265191 0 0 0 REPRESAS 9 ELECTION OF DIRECTOR: PAUL B. ROTHMAN For None 265191 0 0 0 10 ELECTION OF DIRECTOR: PATRICIA F. For None 265191 0 0 0 RUSSO 11 ELECTION OF DIRECTOR: CRAIG B. For None 265191 0 0 0 THOMPSON 12 ELECTION OF DIRECTOR: WENDELL P. For None 265191 0 0 0 WEEKS 13 ELECTION OF DIRECTOR: PETER C. For None 265191 0 0 0 WENDELL 14 NON-BINDING ADVISORY VOTE TO APPROVE For None 265191 0 0 0 THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 NON-BINDING ADVISORY VOTE ON THE 1 Year None 265191 0 0 0 0 FREQUENCY OF FUTURE VOTES TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 RATIFICATION OF THE APPOINTMENT OF For None 265191 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 17 SHAREHOLDER PROPOSAL REQUESTING AN Against None 0 265191 0 0 INDEPENDENT BOARD CHAIRMAN. 18 SHAREHOLDER PROPOSAL REQUESTING Against None 0 265191 0 0 IMPLEMENTATION OF A SET OF EMPLOYEE PRACTICES IN ISRAEL/PALESTINE. 19 SHAREHOLDER PROPOSAL REQUESTING A Against None 0 265191 0 0 REPORT ON CONDUCTING BUSINESS IN CONFLICT-AFFECTED AREAS. 20 SHAREHOLDER PROPOSAL REQUESTING A Against None 0 265191 0 0 REPORT ON BOARD OVERSIGHT OF PRODUCT SAFETY AND QUALITY. LIBERTY INTERACTIVE CORPORATION Security: 53071 M856 Meeting Type: Annual Ticker: LVNTA Meeting Date: 24-May-2017 ISIN US53071 M8560 Vote Deadline Date: 23-May-2017 Agenda 934605859 Management Total Ballot Shares: 391299 Last Vote Date: 04-May-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 EVAN D. MALONE 391299 0 0 0 2 DAVID E. RAPLEY 391299 0 0 0 3 LARRY E. ROMRELL 391299 0 0 0 2 A PROPOSAL TO RATIFY THE SELECTION OF For None 391299 0 0 0 KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31,2017 3 THE SAY-ON-PAY PROPOSAL, TO APPROVE, For None 391299 0 0 0 ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 4 THE SAY-ON-FREQUENCY PROPOSAL, TO 3 Years None 0 0 391299 0 0 APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. CHIPOTLE MEXICAN GRILL, INC. Security: 169656105 Meeting Type: Annual Ticker: CMG Meeting Date: 25-May-2017 ISIN US1696561059 Vote Deadline Date: 24-May-2017 Agenda 934569584 Management Total Ballot Shares: 14000 Last Vote Date: 18-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 AL BALDOCCHI 14000 0 0 0 2 PAUL T. CAPPUCCIO 14000 0 0 0 3 STEVE ELLS 14000 0 0 0 4 NEIL FLANZRAICH 14000 0 0 0 5 ROBIN HICKENLOOPER 14000 0 0 0 6 KIMBAL MUSK 14000 0 0 0 7 ALI NAMVAR 14000 0 0 0 8 MATTHEW H. PAULL 14000 0 0 0 2 AN ADVISORY VOTE TO APPROVE THE For None 14000 0 0 0 COMPENSATION OF OUR EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT ("SAY-ON-PAY"). Item Proposal Recommendation Default Vote 1Year 2 Years 3 Years Abstain Take No Action 3 AN ADVISORY VOTE ON THE FREQUENCY 1 Year None 14000 0 0 0 0 OF FUTURE SAY-ON-PAY VOTES. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 RATIFICATION OF THE APPOINTMENT OF For None 14000 0 0 0 ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 5 A SHAREHOLDER PROPOSAL, IF PROPERLY Against None 14000 0 0 0 PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS IMPLEMENT CHANGES TO CHIPOTLE'S GOVERNING DOCUMENTS TO LOWER THE THRESHOLD FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS OF SHAREHOLDERS TO AN AGGREGATE OF 15% OF OUR OUTSTANDING COMMON STOCK. NELNET, INC. Security: 64031 N108 Meeting Type: Annual Ticker: NNI Meeting Date: 25-May-2017 ISIN US64031 N1081 Vote Deadline Date: 24-May-2017 Agenda 934586720 Management Total Ballot Shares: 400000 Last Vote Date: 17-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL S. For None 400000 0 0 0 DUNLAP 2 ELECTION OF DIRECTOR: STEPHEN F. For None 400000 0 0 0 BUTTERFIELD 3 ELECTION OF DIRECTOR: JAMES P. ABEL For None 400000 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM R. For None 400000 0 0 0 CINTANI 5 ELECTION OF DIRECTOR: KATHLEEN A. For None 400000 0 0 0 FARRELL 6 ELECTION OF DIRECTOR: DAVID S. GRAFF For None 400000 0 0 0 7 ELECTION OF DIRECTOR: THOMAS E. For None 400000 0 0 0 HENNING 8 ELECTION OF DIRECTOR: KIMBERLY K. RATH For None 400000 0 0 0 9 ELECTION OF DIRECTOR: MICHAEL D. For None 400000 0 0 0 REARDON 10 RATIFY THE APPOINTMENT OF KPMG LLP AS For None 400000 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. 11 ADVISORY APPROVAL OF THE COMPANY'S For None 400000 0 0 0 EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 12 ADVISORY APPROVAL OF THE FREQUENCY 1 Year None 400000 0 0 0 0 OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 13 AMEND THE COMPANY'S ARTICLES OF For None 400000 0 0 0 INCORPORATION TO CLASSIFY THE COMPANY'S BOARD OF DIRECTORS INTO THREE CLASSES, WITH DIRECTORS IN EACH CLASS SERVING STAGGERED THREE-YEAR TERMS. IMAX CORPORATION Security: 45245 E109 Meeting Type: Annual Ticker: IMAX Meeting Date: 06-Jun-2017 ISIN CA45245 E1097 Vote Deadline Date: 01-Jun-2017 Agenda 934607891 Management Total Ballot Shares: 349496 Last Vote Date: 02-May-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 NEIL S. BRAUN 349496 0 0 0 2 ERIC A. DEMIRIAN 349496 0 0 0 3 KEVIN DOUGLAS 349496 0 0 0 4 GREG FOSTER 349496 0 0 0 5 RICHARD L. GELFOND 349496 0 0 0 6 DAVID W. LEEBRON 349496 0 0 0 7 MICHAEL LYNNE 349496 0 0 0 8 MICHAEL MACMILLAN 349496 0 0 0 9 DANA SETTLE 349496 0 0 0 10 DARREN THROOP 349496 0 0 0 11 BRADLEY J. WECHSLER 349496 0 0 0 2 IN RESPECT OF THE APPOINTMENT OF For None 349496 0 0 0 PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. NOTE: VOTING WITHHOLD IS THE EQUIVALENT TO VOTING ABSTAIN. 3 ADVISORY RESOLUTION TO APPROVE THE For None 349496 0 0 0 COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE ACCOMPANYING PROXY CIRCULAR. NOTE: VOTING ABSTAIN IS THE EQUIVALENT TO VOTING WITHHOLD. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 ADVISORY RESOLUTION ON THE 1 Year None 349496 0 0 0 0 FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. NOTE: VOTING ABSTAIN IS THE EQUIVALENT TO VOTING WITHHOLD. THE TJX COMPANIES, INC. Security: 872540109 Meeting Type: Annual Ticker: TJX Meeting Date: 06-Jun-2017 ISIN US8725401090 Vote Deadline Date: 05-Jun-2017 Agenda 934614947 Management Total Ballot Shares: 919768 Last Vote Date: 03-May-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ZEIN ABDALLA For None 919768 0 0 0 2 ELECTION OF DIRECTOR: JOSE B. ALVAREZ For None 919768 0 0 0 3 ELECTION OF DIRECTOR: ALAN M. BENNETT For None 919768 0 0 0 4 ELECTION OF DIRECTOR: DAVID T. CHING For None 919768 0 0 0 5 ELECTION OF DIRECTOR: ERNIE HERRMAN For None 919768 0 0 0 6 ELECTION OF DIRECTOR: MICHAEL F. HINES For None 919768 0 0 0 7 ELECTION OF DIRECTOR: AMY B. LANE For None 919768 0 0 0 8 ELECTION OF DIRECTOR: CAROL For None 919768 0 0 0 MEYROWITZ 9 ELECTION OF DIRECTOR: JACKWYN L. For None 919768 0 0 0 NEMEROV 10 ELECTION OF DIRECTOR: JOHN F. O'BRIEN For None 919768 0 0 0 11 ELECTION OF DIRECTOR: WILLOW B. SHIRE For None 919768 0 0 0 12 RATIFICATION OF APPOINTMENT OF For None 919768 0 0 0 PRICEWATERHOUSECOOPERS AS TJX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2018 13 REAPPROVAL OF MATERIAL TERMS OF For None 919768 0 0 0 PERFORMANCE GOALS UNDER THE STOCK INCENTIVE PLAN 14 REAPPROVAL OF MATERIAL TERMS OF For None 919768 0 0 0 PERFORMANCE GOALS UNDER THE CASH INCENTIVE PLANS 15 ADVISORY APPROVAL OF TJX'S EXECUTIVE For None 919768 0 0 0 COMPENSATION (THE SAY-ON-PAY VOTE) Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 16 ADVISORY APPROVAL OF THE FREQUENCY 1 Year None 919768 0 0 0 0 OF TJX'S SAY-ON-PAY VOTES Item Proposal Recommendation Default Vote For Against Abstain Take No Action 17 SHAREHOLDER PROPOSAL FOR INCLUSION Against None 0 919768 0 0 OF DIVERSITY AS A CEO PERFORMANCE MEASURE 18 SHAREHOLDER PROPOSAL FOR A REVIEW Against None 0 919768 0 0 AND SUMMARY REPORT ON EXECUTIVE COMPENSATION POLICIES 19 SHAREHOLDER PROPOSAL FOR A REPORT Against None 0 919768 0 0 ON COMPENSATION DISPARITIES BASED ON RACE, GENDER, OR ETHNICITY 20 SHAREHOLDER PROPOSAL FOR A REPORT Against None 0 919768 0 0 ON NET-ZERO GREENHOUSE GAS EMISSIONS METLIFE, INC. Security: 59156 R108 Meeting Type: Annual Ticker: MET Meeting Date: 13-Jun-2017 ISIN US59156 R1086 Vote Deadline Date: 12-Jun-2017 Agenda 934609011 Management Total Ballot Shares: 380000 Last Vote Date: 02-May-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHERYL W. GRISE For None 380000 0 0 0 2 ELECTION OF DIRECTOR: CARLOS M. For None 380000 0 0 0 GUTIERREZ 3 ELECTION OF DIRECTOR: DAVID L. HERZOG For None 380000 0 0 0 4 ELECTION OF DIRECTOR: R. GLENN For None 380000 0 0 0 HUBBARD, PH.D. 5 ELECTION OF DIRECTOR: STEVEN A. For None 380000 0 0 0 KANDARIAN 6 ELECTION OF DIRECTOR: ALFRED F. KELLY, For None 380000 0 0 0 JR. 7 ELECTION OF DIRECTOR: EDWARD J. KELLY, For None 380000 0 0 0 III 8 ELECTION OF DIRECTOR: WILLIAM E. For None 380000 0 0 0 KENNARD 9 ELECTION OF DIRECTOR: JAMES M. KILTS For None 380000 0 0 0 10 ELECTION OF DIRECTOR: CATHERINE R. For None 380000 0 0 0 KINNEY 11 ELECTION OF DIRECTOR: DENISE M. For None 380000 0 0 0 MORRISON 12 RATIFICATION OF APPOINTMENT OF For None 380000 0 0 0 DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2017 13 ADVISORY VOTE TO APPROVE THE For None 380000 0 0 0 COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 ADVISORY VOTE ON THE FREQUENCY OF 1 Year None 380000 0 0 0 0 FUTURE ADVISORY VOTES TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 SHAREHOLDER PROPOSAL TO REDUCE THE Against None 0 380000 0 0 OWNERSHIP REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING CELGENE CORPORATION Security: 151020104 Meeting Type: Annual Ticker: CELG Meeting Date: 14-Jun-2017 ISIN US1510201049 Vote Deadline Date: 13-Jun-2017 Agenda 934609023 Management Total Ballot Shares: 165000 Last Vote Date: 02-May-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 ROBERT J. HUGIN 165000 0 0 0 2 MARK J. ALLES 165000 0 0 0 3 RICHARD W BARKER D PHIL 165000 0 0 0 4 MICHAEL W. BONNEY 165000 0 0 0 5 MICHAEL D. CASEY 165000 0 0 0 6 CARRIE S. COX 165000 0 0 0 7 MICHAEL A. FRIEDMAN, MD 165000 0 0 0 8 JULIA A. HALLER, M.D. 165000 0 0 0 9 GILLA S. KAPLAN, PH.D. 165000 0 0 0 10 JAMES J. LOUGHLIN 165000 0 0 0 11 ERNEST MARIO, PH.D. 165000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF For None 165000 0 0 0 KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3 APPROVAL OF AN AMENDMENT AND For None 165000 0 0 0 RESTATEMENT OF THE COMPANY'S STOCK INCENTIVE PLAN. 4 APPROVAL, BY NON-BINDING VOTE, OF For None 165000 0 0 0 EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 5 TO RECOMMEND, BY NON-BINDING VOTE, 1 Year None 165000 0 0 0 0 THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 6 STOCKHOLDER PROPOSAL TO REQUEST A Against None 0 165000 0 0 BY-LAW PROVISION LIMITING MANAGEMENT'S ACCESS TO VOTE TALLIES PRIOR TO THE ANNUAL MEETING WITH RESPECT TO CERTAIN EXECUTIVE PAY MATTERS, DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. PARATEK PHARMACEUTICALS, INC. Security: 699374302 Meeting Type: Annual Ticker: PRTK Meeting Date: 15-Jun-2017 ISIN US6993743029 Vote Deadline Date: 14-Jun-2017 Agenda 934600087 Management Total Ballot Shares: 307213 Last Vote Date: 24-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 MICHAEL F. BIGHAM 307213 0 0 0 2 ROBERT S. RADIE 307213 0 0 0 2 TO CONSIDER AND APPROVE A NON- For None 307213 0 0 0 BINDING ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 3 TO HOLD A NON-BINDING ADVISORY VOTE 3 Years None 0 0 307213 0 0 ON THE FREQUENCY OF HOLDING FUTURE NON-BINDING ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 TO CONSIDER AND APPROVE THE PARATEK For None 307213 0 0 0 PHARMACEUTICALS, INC. ANNUAL INCENTIVE PLAN. 5 TO RATIFY THE SELECTION BY THE AUDIT For None 307213 0 0 0 COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017. LIBERTY EXPEDIA HOLDINGS, INC. Security: 53046 P109 Meeting Type: Annual Ticker: LEXEA Meeting Date: 20-Jun-2017 ISIN US53046 P1093 Vote Deadline Date: 19-Jun-2017 Agenda 934611408 Management Total Ballot Shares: 328289 Last Vote Date: 04-May-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 JOHN C. MALONE 328289 0 0 0 2 STEPHEN M. BRETT 328289 0 0 0 3 GREGG L. ENGLES 328289 0 0 0 4 SCOTT W. SCHOELZEL 328289 0 0 0 5 CHRISTOPHER W. SHEAN 328289 0 0 0 2 A PROPOSAL TO ADOPT THE LIBERTY For None 328289 0 0 0 EXPEDIA HOLDINGS, INC. 2016 OMNIBUS INCENTIVE PLAN. 3 THE SAY-ON-PAY PROPOSAL, TO APPROVE, For None 328289 0 0 0 ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 4 THE SAY-ON-FREQUENCY PROPOSAL, TO 3 Years None 0 0 328289 0 0 APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 5 A PROPOSAL TO RATIFY THE SELECTION OF For None 328289 0 0 0 KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. ARATANA THERAPEUTICS, INC. Security: 03874 P101 Meeting Type: Annual Ticker: PETX Meeting Date: 21-Jun-2017 ISIN US03874 P1012 Vote Deadline Date: 20-Jun-2017 Agenda 934613010 Management Total Ballot Shares: 524459 Last Vote Date: 05-May-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 LAURA A. BREGE 524459 0 0 0 2 ROBERT "RIP" GERBER 524459 0 0 0 3 WENDY L. YARNO 524459 0 0 0 2 TO RATIFY THE APPOINTMENT OF For None 524459 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2017. UNIVERSAL DISPLAY CORPORATION Security: 91347 P105 Meeting Type: Annual Ticker: OLED Meeting Date: 22-Jun-2017 ISIN US91347 P1057 Vote Deadline Date: 21-Jun-2017 Agenda 934607687 Management Total Ballot Shares: 195709 Last Vote Date: 27-Apr-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEVEN V. For None 195709 0 0 0 ABRAMSON 2 ELECTION OF DIRECTOR: RICHARD C. ELIAS For None 195709 0 0 0 3 ELECTION OF DIRECTOR: ELIZABETH H. For None 195709 0 0 0 GEMMILL 4 ELECTION OF DIRECTOR: ROSEMARIE B. For None 195709 0 0 0 GRECO 5 ELECTION OF DIRECTOR: C. KEITH HARTLEY For None 195709 0 0 0 6 ELECTION OF DIRECTOR: LAWRENCE For None 195709 0 0 0 LACERTE 7 ELECTION OF DIRECTOR: SIDNEY D. For None 195709 0 0 0 ROSENBLATT 8 ELECTION OF DIRECTOR: SHERWIN I. For None 195709 0 0 0 SELIGSOHN 9 ADVISORY RESOLUTION TO APPROVE For None 195709 0 0 0 COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 10 ADVISORY RESOLUTION REGARDING THE 1 Year None 195709 0 0 0 0 FREQUENCY OF FUTURE ADVISORY SHAREHOLDER VOTES ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 11 RATIFICATION OF THE APPOINTMENT OF For None 195709 0 0 0 KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2017. AON PLC Security: G0408 V102 Meeting Type: Annual Ticker: AON Meeting Date: 23-Jun-2017 ISIN GB00B5BT0K07 Vote Deadline Date: 22-Jun-2017 Agenda 934619973 Management Total Ballot Shares: 154552 Last Vote Date: 23-May-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 RE-ELECTION OF DIRECTOR: LESTER B. For None 154552 0 0 0 KNIGHT 2 RE-ELECTION OF DIRECTOR: GREGORY C. For None 154552 0 0 0 CASE 3 RE-ELECTION OF DIRECTOR: JIN-YONG CAI For None 154552 0 0 0 4 RE-ELECTION OF DIRECTOR: FULVIO CONTI For None 154552 0 0 0 5 RE-ELECTION OF DIRECTOR: CHERYL A. For None 154552 0 0 0 FRANCIS 6 RE-ELECTION OF DIRECTOR: J. MICHAEL For None 154552 0 0 0 LOSH 7 RE-ELECTION OF DIRECTOR: ROBERT S. For None 154552 0 0 0 MORRISON 8 RE-ELECTION OF DIRECTOR: RICHARD B. For None 154552 0 0 0 MYERS 9 RE-ELECTION OF DIRECTOR: RICHARD C. For None 154552 0 0 0 NOTEBAERT 10 RE-ELECTION OF DIRECTOR: GLORIA For None 154552 0 0 0 SANTONA 11 RE-ELECTION OF DIRECTOR: CAROLYN Y. For None 154552 0 0 0 WOO 12 ADVISORY VOTE TO APPROVE EXECUTIVE For None 154552 0 0 0 COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 13 ADVISORY VOTE ON THE FREQUENCY OF 1 Year None 154552 0 0 0 0 HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 APPROVAL OF OUR DIRECTORS' For None 0 0 0 REMUNERATION POLICY. 15 ADVISORY VOTE TO APPROVE THE For None 0 0 0 DIRECTORS' REMUNERATION REPORT. 16 RECEIPT OF AON'S ANNUAL REPORT AND For None 0 0 0 ACCOUNTS, TOGETHER WITH THE REPORTS OF THE DIRECTORS AND AUDITORS, FOR THE YEAR ENDED DECEMBER 31, 2016. 17 RATIFICATION OF THE APPOINTMENT OF For None 0 0 0 ERNST & YOUNG LLP AS AON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 18 RE-APPOINTMENT OF ERNST & YOUNG LLP For None 0 0 0 AS AON'S U.K. STATUTORY AUDITOR UNDER THE COMPANIES ACT 2006. 19 AUTHORIZATION OF THE BOARD OF For None 0 0 0 DIRECTORS TO DETERMINE THE REMUNERATION OF AON'S U.K. STATUTORY AUDITOR. 20 APPROVAL OF FORMS OF SHARE For None 0 0 0 REPURCHASE CONTRACTS AND REPURCHASE COUNTERPARTIES. 21 AUTHORIZE THE BOARD OF DIRECTORS TO For None 0 0 0 EXERCISE ALL POWERS OF AON TO ALLOT SHARES. 22 AUTHORIZE THE BOARD OF DIRECTORS TO For None 0 0 0 ALLOT EQUITY SECURITIES FOR CASH WITHOUT RIGHTS OF PREEMPTION. 23 AUTHORIZE AON AND ITS SUBSIDIARIES TO For None 0 0 0 MAKE POLITICAL DONATIONS OR EXPENDITURES. INTRA-CELLULAR THERAPIES INC Security: 46116 X101 Meeting Type: Annual Ticker: ITCI Meeting Date: 27-Jun-2017 ISIN US46116 X1019 Vote Deadline Date: 26-Jun-2017 Agenda 934621978 Management Total Ballot Shares: 284942 Last Vote Date: 11-May-2017 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 RICHARD LERNER, M.D. 284942 0 0 0 2 TO RATIFY THE APPOINTMENT OF ERNST & For None 284942 0 0 0 YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2017. 3 TO APPROVE BY AN ADVISORY VOTE THE For None 284942 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant General American Investors Company, Inc. By (Signature and Title)* /s/Jeffrey W. Priest Jeffrey W. Priest, President & Chief Executive Officer (Principal Executive Officer) Date August 14, 2017 *Print name and title of each signing officer under his or her signature
